Exhibit 10.1 CREDIT AGREEMENT Dated as of October30, 2007 Between NATIONAL HEALTHCARE CORPORATION and BANK OF AMERICA, N.A. $75,000,000 TABLE OF CONTENTS Section Page Article 1. DEFINITIONS AND ACCOUNTING TERMS 1 1.01Defined Terms 1 1.02Other Interpretive Provisions 15 1.03Accounting Terms 15 1.04Rounding 16 1.05References to Agreements and Laws 16 1.06Times of Day 16 1.07Letter of Credit Amounts 16 Article 2. THE COMMITMENT AND CREDIT EXTENSIONS 16 2.01Loans 16 2.02Borrowings, Conversions and Continuations of Loans 17 2.03Letters of Credit 18 2.04Prepayments 23 2.05Termination or Reduction of Commitment. 23 2.06Repayment of Loans 24 2.07Interest. 2.08[Reserved] 24 2.09Computation of Interest and Fees 24 2.10Evidence of Debt 25 2.11Payments Generally 25 2.12Extension of Maturity Date 25 Article 3. TAXES, YIELD PROTECTION AND ILLEGALITY 26 3.01Taxes 26 3.02Illegality 27 3.03Inability to Determine Eurodollar Rate 27 3.04Increased Cost and Reduced Return; Capital Adequacy 27 3.05Funding Losses 28 3.06Requests for Compensation 28 3.07Survival 29 Article 4. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 29 4.01Conditions of Initial Credit Extension 29 4.02Conditions to all Credit Extensions 30 Article 5. REPRESENTATIONS AND WARRANTIES 31 5.01Existence, Qualification and Power; Compliance with Laws 31 5.02Authorization; No Contravention 31 5.03Governmental Authorization; Other Consents 5.04Binding Effect 32 5.05Financial Statements; No Material Adverse Effect 32 5.06Litigation 32 5.07No Default 33 5.08Ownership of Property; Liens 33 5.09Environmental Compliance 33 5.10Insurance 33 5.11Taxes 33 5.12ERISA Compliance 33 5.13Subsidiaries 34 5.14Margin Regulations; Investment Company Act 34 5.15Disclosure 34 5.16Compliance with Laws 35 5.17Intellectual Property; Licenses, Etc 35 5.18Certain Subsidiaries 35 Article 6. AFFIRMATIVE COVENANTS 35 6.01Financial Statements 35 6.02Certificates; Other Information 36 6.03Notices 37 6.04Payment of Obligations 37 6.05Preservation of Existence, Etc 38 6.06Maintenance of Properties 38 6.07Maintenance of Insurance 38 ii 6.08Compliance with Laws 38 6.09Books and Records 38 6.10Inspection Rights 39 6.11Use of Proceeds 39 6.12Additional Guarantors 39 6.13Termination of Commitment and Prepayment 39 Article 7. NEGATIVE COVENANTS 39 7.01Liens 39 7.02Investments 41 7.03Indebtedness 42 7.04Fundamental Changes 43 7.05Dispositions 43 7.06Restricted Payments 44 7.07Change in Nature of Business 45 7.08Transactions with Affiliates 45 7.09Burdensome Agreements 45 7.10Use of Proceeds 45 7.11Equity Interests of Premier Group and Premier Plus 45 Article 8. EVENTS OF DEFAULT AND REMEDIES 45 8.01Events of Default 45 8.02Remedies Upon Event of Default 48 8.03Application of Funds 48 Article 9. MISCELLANEOUS 48 9.01Amendments; Etc 48 9.02Notices and Other Communications; Facsimile Copies 48 9.03No Waiver; Cumulative Remedies 50 9.04Attorney Costs, Expenses and Taxes 50 9.05Indemnification by the Borrower 50 9.06Payments Set Aside 51 9.07Successors and Assigns. 51 9.08Confidentiality 53 iii 9.09Set-off 54 9.10Interest Rate and Loan Charge Limitations 54 9.11Counterparts 54 9.12Integration 54 9.13Survival of Representations and Warranties 55 9.14Severability 55 9.15Governing Law 55 9.16Waiver of Right to Trial by Jury 56 9.17USA Patriot Act Notice 56 9.18Time of the Essence 56 9.19Entire Agreement 56 SIGNATURES S-1 SCHEDULES 5.06Litigation 5.13Subsidiaries and Other Equity Investments 7.01Existing Liens 7.02Existing Investments 7.03Existing Indebtedness 9.02Notice Addresses and Lending Office EXHIBITS Form of ALoan Notice BNote CGuaranty DPledge and Security Agreement EOpinion Matters iv CREDIT AGREEMENT THIS CREDIT AGREEMENT ("Agreement") is entered into as of October30, 2007, by and between NATIONAL HEALTHCARE CORPORATION, a Delaware corporation (the "Borrower") and BANK OF AMERICA, N.A., a national banking association (the "Lender"). The Borrower has requested that the Lender provide a revolving credit facility, and the Lender is willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: "Affiliate" means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified."Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise."Controlling" and "Controlled" have meanings correlative thereto.Without limiting the generality of the foregoing, a Person shall be deemed to be Controlled by another Person if such other Person possesses, directly or indirectly, power to vote 10% or more of the securities having ordinary voting power for the election of directors, managing general partners or the equivalent. "Agreement" means this Credit Agreement. "Applicable Rate" means a per annum rate equal to: (a)with respect to Base Rate Loans, 0.00%; (b)with respect to Eurodollar Rate Loans, 0.25%; and (c)with respect to Letters of Credit, 0.25%. "ApprovedFund" has the meaning specified in Section9.07(f). "Attorney Costs" means and includes all fees, expenses and disbursements of any law firm or other external counsel. "Attributable Indebtedness" means, on any date, (a) in respect of any capital lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, and (b)in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease payments under the relevant lease that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease were accounted for as a capital lease. "Audited Financial Statements" means the audited consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal year ended December 31, 2006, and the related consolidated statements of income or operations, shareholders' equity and cash flows for such fiscal year of the Borrower and its Subsidiaries, including the notes thereto. "Availability Period" means the period from and including the Closing Date to the earlier of (a) the Maturity Date and (b) the date of termination of the Commitment. "Base Rate" means for any day a fluctuating rate per annum equal to the higher of (a)the Federal Funds Rate plus 1/2 of 1% and (b)the rate of interest in effect for such day as publicly announced from time to time by the Lender as its "prime rate."The "prime rate" is a rate set by the Lender based upon various factors including the Lender's costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in such rate announced by the Lender shall take effect at the opening of business on the day specified in the public announcement of such change. "Base Rate Loan" means a Loan that bears interest based on the Base Rate. "Borrower" has the meaning specified in the introductory paragraph hereto. "Business Day" means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the Laws of, or are in fact closed in, the state where the Lending Office is located and, if such day relates to any Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits are conducted by and between banks in the London interbank eurodollar market. "Cash Collateralize" has the meaning specified in Section2.03(f). "Change of Control" means, with respect to any Person, an event or series of events by which: (a)any "person" or "group" (as such terms are used in Sections13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit plan of such person or its subsidiaries, and any person or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan) becomes the "beneficial owner" (as defined in Rules13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person or group shall be deemed to have "beneficial ownership" of all securities that such person or group has the right to acquire (such right, an "option right"), whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of 25% or more of the equity securities of such Person entitled to vote for members of the board of directors or equivalent governing body of such Person on a fully-diluted basis (and taking into account all such securities that such person or group has the right to acquire pursuant to any option right); or 2 (b)a majority of the members of the board of directors or other equivalent governing body of such Person cease to be composed of individuals (i)who were members of that board or equivalent governing body on the Closing Date, (ii)whose election or nomination to that board or equivalent governing body was approved by individuals referred to in clause(i) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body or (iii)whose election or nomination to that board or other equivalent governing body was approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body (excluding, in the case of both clause(ii) and clause(iii), any individual whose initial nomination for, or assumption of office as, a member of that board or equivalent governing body occurs as a result of an actual or threatened solicitation of proxies or consents for the election or removal of one or more directors by any person or group other than a solicitation for the election of one or more directors by or on behalf of the board of directors). "Closing Date" means the first date all the conditions precedent in Section4.01 are satisfied or waived by the Lender. "Code" means the Internal Revenue Code of 1986. "Collateral" has the meaning specified in the Pledge and Security Agreement. "Commitment" means the obligation of the Lender to make Loans and L/C Credit Extensions hereunder in an aggregate principal amount at any one time not to exceed $75,000,000, as such amount may be adjusted from time to time in accordance with this Agreement. "Consolidated NHR" has the meaning specified in the definition of "NHR Acquisition". "Contractual Obligation" means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. "Control" has the meaning specified in the definition of "Affiliate". "Credit Extension" means each of the following: (a)a borrowing of a Loan and (b)an L/C Credit Extension. "Debtor Relief Laws" means the Bankruptcy Code of the United States, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. "Davis Acquisition Sub" has the meaning specified in the definition of "NHR Acquisition". 3 "Default" means any event or condition that constitutes an Event of Default or that, with the giving of any notice, the passage of time, or both, would be an Event of Default. "Default Rate" means an interest rate equal to (a)the Base Rate plus (b)the Applicable Rate, if any, applicable to Base Rate Loans plus (c)2% per annum; provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the interest rate (including any Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the fullest extent permitted by applicable Laws. "Disposition" or "Dispose" means the sale, transfer, license, lease or other disposition (including any sale and leaseback transaction) of any property by any Person, including any sale, assignment, transfer or other disposal, with or without recourse, of any notes or accounts receivable or any rights and claims associated therewith. "Dollar" and "$" mean lawful money of the United States. "Domestic Subsidiary" means any Subsidiary that is organized under the laws of any political subdivision of the United States. "Eligible Assignee" has the meaning specified in Section9.07(f). "Environmental Laws" means any and all Federal, state, local, and foreign statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, permits, concessions, grants, franchises, licenses, agreements or governmental restrictions relating to pollution and the protection of the environment or the release of any materials into the environment, including those related to hazardous substances or wastes, air emissions and discharges to waste or public systems. "Environmental Liability" means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities), of the Borrower, any other Loan Party or any of their respective Subsidiaries directly or indirectly resulting from or based upon (a)violation of any Environmental Law, (b)the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c)exposure to any Hazardous Materials, (d)the release or threatened release of any Hazardous Materials into the environment or (e)any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. "Equity Interests" means any and all shares, interests, participations or other equivalents (however designated) of capital stock of a corporation, any and all equivalent ownership interests in a Person other than a corporation, including partnership interests and membership interests, and any and all warrants, rights or options to purchase or other arrangements or rights to acquire any of the foregoing. "ERISA" means the Employee Retirement Income Security Act of 1974. "ERISA Affiliate" means any trade or business (whether or not incorporated) under common control with the Borrower within the meaning of Section414(b) or (c) of the Code (and 4 Sections414(m) and (o) of the Code for purposes of provisions relating to Section412 of the Code). "ERISA Event" means (a)a Reportable Event with respect to a Pension Plan; (b)a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan year in which it was a substantial employer (as defined in Section4001(a)(2) of ERISA) or a cessation of operations that is treated as such a withdrawal under Section4062(e) of ERISA; (c)a complete or partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is in reorganization; (d)the filing of a notice of intent to terminate, the treatment of a Plan amendment as a termination under Sections4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)an event or condition that constitutes grounds under Section4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f)the imposition of any liability under TitleIV of ERISA, other than for PBGC premiums due but not delinquent under Section4007 of ERISA, upon the Borrower or any ERISA Affiliate. "Eurodollar Base Rate" has the meaning specified in the definition of Eurodollar Rate. "Eurodollar Rate" means for any Interest Period with respect to any Eurodollar Rate Loan, a rate per annum determined by the Lender pursuant to the following formula: Eurodollar Rate Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage where: "Eurodollar Base Rate" means, for such Interest Period, the rate per annum equal to the British Bankers Association LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as determined by the Lender from time to time) at approximately 11:00a.m., London time, two Business Days prior to the first day of such Interest Period, for Dollar deposits (for delivery on the first day of such Interest Period) with a term equivalent to such Interest Period, rounded upward, if necessary, to a whole multiple of 1/100 of 1%.If such rate is not available at such time for any reason, then the "Eurodollar Base Rate" for such Interest Period shall be the rate per annum determined by the Lender to be the rate at which deposits in Dollars for delivery on the first day of such Interest Period in same day funds in the approximate amount of the Eurodollar Rate Loan being made, continued or converted by Lender and with a term equivalent to such Interest Period would be offered by Lender's London Branch to major banks in the London interbank eurodollar market at their request at approximately 11:00a.m. (London time) two Business Days prior to the commencement of such Interest Period. "Eurodollar Reserve Percentage" means, for any day during any Interest Period, the reserve percentage (expressed as a decimal, carried out to five decimal places) in effect on such day applicable to the Lender under regulations issued from time to time by the FRB for determining the maximum reserve requirement (including any emergency, 5 supplemental or other marginal reserve requirement) with respect to Eurocurrency funding (currently referred to as "Eurocurrency liabilities").The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically as of the effective date of any change in the Eurodollar Reserve Percentage. "Eurodollar Rate Loan" means a Loan that bears interest based on the Eurodollar Rate. "Eurodollar Reserve Percentage" has the meaning specified in the definition of Eurodollar Rate. "Event of Default" has the meaning specified in Section8.01. "Excluded Grantors" means City Corporation, a Tennessee corporation, NHC Healthcare/Lake City, Inc., a Florida corporation, and NHC Healthcare/Pensacola, Inc., a Florida corporation. "Facility" means a nursing home, home healthcare, long term rehabilitation, assisted living, outpatient rehabilitation, senior living, senior care or hospice facility, or a rehabilitation facility operated in partnership with a sports medicine healthcare provider. "Federal Funds Rate"means, for any day, the rate per annum equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a)if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b)if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender on such day on such transactions as determined by the Lender. "Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary. "FRB" means the Board of Governors of the Federal Reserve System of the United States. "Fund" has the meaning specified in Section9.07(f). "GAAP" means generally accepted accounting principles in the United States set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board, or such other principles as may be approved by a significant segment of the accounting profession in the United States, that are applicable to the circumstances as of the date of determination, consistently applied. "Governmental Authority" means any nation or government, any state or other political subdivision thereof, any agency, authority, instrumentality, regulatory body, court, 6 administrative tribunal, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. "Guarantors" means, individually and collectively, the Subsidiaries of the Borrower named below, together with each other Person that hereafter becomes a Guarantor in accordance with the terms and conditions of this Agreement, including Section6.12.On the date of this Agreement, the Guarantors are: Name of Guarantor Jurisdiction of Organization NHC/Delaware, Inc. Delaware NHC/OP, L.P. Delaware NHC Delaware Investments Inc. Delaware City Corporation Tennessee NHC Healthcare/Lake City, Inc. Florida NHC Healthcare/Pensacola, Inc. Florida "Guaranty" means the Guaranty made by the Guarantors in favor of the Lender, substantially in the form of ExhibitC. "Guarantee" means, as to any Person, any (a)any obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation payable or performable by another Person (the "primary obligor") in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii)to purchase or lease property, securities or services for the purpose of assuring the obligee in respect of such Indebtedness or other obligation of the payment or performance of such Indebtedness or other obligation, (iii)to maintain working capital, equity capital or any other financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other obligation, or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof (in whole or in part), or (b)any Lien on any assets of such Person securing any Indebtedness or other obligation of any other Person, whether or not such Indebtedness or other obligation is assumed by such Person.The amount of any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith.The term "Guarantee" as a verb has a corresponding meaning. "Hazardous Materials" means all explosive or radioactive substances or wastes and all hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances or wastes of any nature regulated pursuant to any Environmental Law. 7 "Honor Date" has the meaning specified in Section2.03(c)(i). "Indebtedness" means, as to any Person at a particular time, without duplication, all of the following, whether or not included as indebtedness or liabilities in accordance with GAAP: (a)all obligations of such Person for borrowed money and all obligations of such Person evidenced by bonds, debentures, notes, loan agreements or other similar instruments; (b)all direct or contingent obligations of such Person arising under letters of credit (including standby and commercial), bankers' acceptances, bank guaranties, surety bonds and similar instruments; (c)net obligations of such Person under any Swap Contract; (d)all obligations of such Person to pay the deferred purchase price of property or services (other than trade accounts payable in the ordinary course of business); (e)indebtedness (excluding prepaid interest thereon) secured by a Lien on property owned or being purchased by such Person (including indebtedness arising under conditional sales or other title retention agreements), whether or not such indebtedness shall have been assumed by such Person or is limited in recourse; (f)capital leases and Synthetic Lease Obligations; and (g)all Guarantees of such Person in respect of any of the foregoing. For all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability company) in which such Person is a general partner or a joint venturer, unless such Indebtedness is expressly made non-recourse to such Person.The amount of any net obligation under any Swap Contract on any date shall be deemed to be the Swap Termination Value thereof as of such date.The amount of any capital lease or Synthetic Lease Obligation as of any date shall be deemed to be the amount of Attributable Indebtedness in respect thereof as of such date. "Indemnified Liabilities" has the meaning specified in Section9.05. "Indemnitees" has the meaning specified in Section9.05. "Interest Payment Date" means, (a)as to any Eurodollar Rate Loan, the last day of each Interest Period applicable to such Loan and the Maturity Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the respective dates that fall every three months after the beginning of such Interest Period shall also be Interest Payment Dates; and (b)as to any Base Rate Loan, the last Business Day of each March, June, September and December and the Maturity Date. 8 "Interest Period" means, as to each Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and ending on the date one, two, three or six months thereafter, as selected by the Borrower in its Loan Notice; provided that: (i)any Interest Period that would otherwise end on a day that is not a Business Day (or on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall be extended to the next succeeding Business Day; and (ii)no Interest Period shall extend beyond the Maturity Date. "Investment" means, as to any Person, any direct or indirect acquisition or investment by such Person, whether by means of (a)the purchase or other acquisition of capital stock or other securities of another Person, (b)a loan, advance or capital contribution to, Guarantee or assumption of debt of, or purchase or other acquisition of any other debt or equity participation or interest in, another Person, including any partnership or joint venture interest in such other Person, or (c)the purchase or other acquisition (in one transaction or a series of transactions) of assets of another Person that constitute a business unit. "IP Rights" has the meaning specified in Section5.17. "IRS" means the United States Internal Revenue Service. "Laws" means, collectively, all international, foreign, Federal, state and local statutes, treaties, rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or authorities, including the interpretation or administration thereof by any Governmental Authority charged with the enforcement, interpretation or administration thereof, and all applicable administrative orders, directed duties, requests, licenses, authorizations and permits of, and agreements with, any Governmental Authority, in each case whether or not having the force of law. "L/C Credit Extension" means, with respect to any Letter of Credit, the issuance thereof or extension of the expiry date thereof, or the renewal or increase of the amount thereof. "L/C Obligations" means, as at any date of determination, the aggregate undrawn amount of all outstanding Letters of Credit plus the aggregate of all unreimbursed drawings under all Letters of Credit. "Lending Office" means the office or offices of the Lender described as such on Schedule9.02, or such other office or offices as the Lender may from time to time notify the Borrower. "Letter of Credit" means a standby letter of credit issued hereunder. "Letter of Credit Application" means an application and agreement for the issuance or amendment of a Letter of Credit in the form from time to time in use by the Lender. 9 "Letter of Credit Expiration Date" means the day that is seven days prior to the Maturity Date then in effect (or, if such day is not a Business Day, the next preceding Business Day). "Letter of Credit Sublimit" means an amount equal to $5,000,000.The Letter of Credit Sublimit is part of, and not in addition to, the Commitment. "Lien" means any mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or preferential arrangement of any kind or nature whatsoever (including any conditional sale or other title retention agreement, and any financing lease having substantially the same economic effect as any of the foregoing). "Loan" has the meaning specified in Section2.01. "Loan Documents" means this Agreement, any Note, the Guaranty, the Pledge and Security Agreement and any Swap Contracts between a Loan Party and the Lender or an Affiliate of the Lender that relate to the Obligations or a portion thereof. "Loan Notice" means a notice of (a) a borrowing of a Loan, (b)a conversion of a Loan from one Type to the other, or (c)a continuation of a Eurodollar Rate Loan as the same Type, pursuant to Section2.02(a), which, if in writing, shall be substantially in the form of ExhibitA. "Loan Parties" means, collectively, the Borrower and each Guarantor. "Material Adverse Effect" means (a)a material adverse change in, or a material adverse effect upon, the operations, business, properties, liabilities (actual or contingent), condition (financial or otherwise) of the Borrower or the Borrower and its Subsidiaries taken as a whole; (b)a material impairment of the ability of any Loan Party to perform its obligations under any Loan Document to which it is a party; or (c)a material adverse effect upon the legality, validity, binding effect or enforceability against any Loan Party of any Loan Document to which it is a party. "Maturity Date" means the later of (a) the day that is 364 days after the Closing Date and (b)if maturity is extended pursuant to Section2.12, such extended maturity date as determined pursuant to such Section. "Multiemployer Plan" means any employee benefit plan of the type described in Section4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to make contributions, or during the preceding five plan years, has made or been obligated to make contributions. "NHR Acquisition" means the consummation of the transactions that are the subject of or contemplated by the NHR Acquisition Agreement, including: (1)The consolidation of National Health Realty, Inc., a Maryland corporation, with its wholly-owned subsidiary New NHR, Inc., a Maryland corporation, with the consolidated company thereafter being named and known as "National Health Realty, Inc.", a Maryland corporation ("Consolidated NHR"). 10 (2)The merger of NHR/Delaware, Inc., a Delaware corporation and a wholly-owned subsidiary of Consolidated NHR, with and into Consolidated NHR with the result that Consolidated NHR is the surviving Person. (3)The merger of Consolidated NHR with and into Davis Acquisition Sub LLC, a Delaware limited liability company ("Davis Acquisition Sub"), with the result that Davis Acquisition Sub is the surviving Person. (4)The merger of NHR/OP with and into Davis Acquisition Sub, with the result that Davis Acquisition Sub is the surviving Person. "NHR Acquisition Agreement" means the Agreement and Plan of Merger dated December20, 2006, as amended by Amendment and Waiver No.1 to Agreement and Plan of Mergers dated April6, 2007 and by Amendment No.2 to Agreement and Plan of Merger dated August3, 2007, all by and among Davis Acquisition Sub, NHC/OP, the Borrower and National Health Realty, Inc., a Maryland corporation. "NHC/OP" means NHC/OP, L.P., a Delaware limited partnership. "NHR/OP" means NHR/OP, L.P., a Delaware limited partnership. "Note" means a promissory note made by the Borrower in favor of the Lender evidencing Loans made by the Lender, substantially in the form of ExhibitB. "Obligations" means all advances to, and debts, liabilities, obligations, covenants and duties of, any Loan Party arising under any Loan Document or otherwise with respect to any Loan or Letter of Credit, whether direct or indirect (including those acquired by assumption), absolute or contingent, due or to become due, now existing or hereafter arising and including interest and fees that accrue after the commencement by or against any Loan Party or any Subsidiary thereof of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such proceeding, regardless of whether such interest and fees are allowed claims in such proceeding. "Organization Documents" means, (a)with respect to any corporation, the charter, certificate of incorporation or articles of incorporation and the bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S. jurisdiction); (b)with respect to any limited liability company, the certificate or articles of formation or organization and operating agreement; and (c)with respect to any partnership, joint venture, trust or other form of business entity, the partnership, joint venture or other applicable agreement of formation or organization and any agreement, instrument, filing or notice with respect thereto filed in connection with its formation or organization with the applicable Governmental Authority in the jurisdiction of its formation or organization and, if applicable, any certificate or articles of formation or organization of such entity. "Outstanding Amount" means (i)with respect to Loans on any date, the aggregate outstanding principal amount thereof after giving effect to any borrowings and prepayments or repayments of Loans occurring on such date; and (ii)with respect to any L/C Obligations on any date, the amount of such L/C Obligations on such date after giving effect to any L/C Credit 11 Extension occurring on such date and any other changes in the aggregate amount of the L/C Obligations as of such date, including as a result of any reimbursements of outstanding unpaid drawings under any Letters of Credit or any reductions in the maximum amount available for drawing under Letters of Credit taking effect on such date. "Participant" has the meaning specified in Section9.07(c). "PBGC" means the Pension Benefit Guaranty Corporation. "Pension Plan" means any "employee pension benefit plan" (as such term is defined in Section3(2) of ERISA), other than a Multiemployer Plan, that is subject to TitleIV of ERISA and is sponsored or maintained by the Borrower or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an obligation to contribute, or in the case of a multiple employer or other plan described in Section4064(a) of ERISA, has made contributions at any time during the immediately preceding five plan years. "Permitted Liens" means Liens permitted bySection 7.01. "Person" means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, Governmental Authority or other entity. "Plan" means any "employee benefit plan" (as such term is defined in Section3(3) of ERISA) established by the Borrower or, with respect to any such plan that is subject to Section412 of the Code or TitleIV of ERISA, any ERISA Affiliate. "Pledge and Security Agreement" means the Pledge and Security Agreement made by the Loan Parties (other than the Excluded Grantors) in favor of the Lender, substantially in the form of ExhibitD. "Post-Acquisition NHR" means National Health Realty, LLC, a Delaware limited liability company that formerly was known as Davis Acquisition Sub LLC, a Delaware limited liability company. "Premier Group" means Premier Group Insurance Company, a Tennessee corporation. "Premier Plus" means Premier Plus Insurance Company, Ltd., an exempted company incorporated in the Cayman Islands with limited liability. "Reportable Event" means any of the events set forth in Section4043(c) of ERISA, other than events for which the 30-day notice period has been waived. "Request for Credit Extension" means(a)with respect to a borrowing, conversion or continuation of a Loan, a Loan Notice, and (b)with respect to an L/C Credit Extension, a Letter of Credit Application. "Required Guarantor" means (i)each Guarantor identified by name in the definition of "Guarantor" hereinabove set forth, (ii)upon consummation of the NHR Acquisition, Post-Acquisition NHR, and (iii)each existing and future direct Subsidiary of the Borrower other than 12 (a)FMSC, Inc., a Florida corporation, (b)National Healthcare Center of Fort Oglethorpe, L.P., a Tennessee limited partnership, (c)Premier Group, and (d)Premier Plus. "Responsible Officer" means (i)for the Borrower, its chief executive officer, president, senior vice president and controller, senior vice president and treasurer or secretary, and(ii)for each other Loan Party, its chief executive officer, president, chief financial officer, chief accounting officer, treasurer, assistant treasurer or secretary, as applicable.Any document delivered hereunder that is signed by a Responsible Officer of a Loan Party shall be conclusively presumed to have been authorized by all necessary corporate, partnership or other action on the part of such Loan Party and such Responsible Officer shall be conclusively presumed to have acted on behalf of such Loan Party. "Restricted Payment" means any dividend or other distribution (whether in cash, securities or other property) with respect to any capital stock or other equity interest of the Borrower or any Subsidiary, or any payment (whether in cash, securities or other property), including any sinking fund or similar deposit, on account of the purchase, redemption, retirement, acquisition, cancellation or termination of any such capital stock or other equity interest or of any option, warrant or other right to acquire any such capital stock or other equity interest. "Royal Health Acquisition" means the purchase by Borrower or NHC/OP of the Equity Interests of the Persons (or all or substantially all of the assets of such Persons; provided that the Facility described in clause(v) below may be excluded) that are controlled by James Mamary and his Affiliates, that operate under the name "Royal Health Group" (see www.royalhealthgroup.com) and that collectively own and operate five Facilities in Massachusetts providing long-term care and related rehabilitation services named (i)Royal Megansett Nursing & Retirement Home (North Falmouth), (ii)Royal Nursing Center (downtown Falmouth), (iii)Cape Code Nursing & Rehabilitation Center (Bourne), (iv)Taber Street Nursing & Rehabilitation Center (New Bedford), and (v)The Royal at Harwich Village (Harwich). "SEC" means the Securities and Exchange Commission, or any Governmental Authority succeeding to any of its principal functions. "Single-Asset Nursing Home Subsidiary" shall mean a Subsidiary of NHC/OP that owns, leases, operates or manages a single Facility and that has no other material assets other than those that relate solely and directly to the ownership, leasing, operation or management, as applicable, of that Facility. "Subsidiary" of a Person means a corporation, partnership, joint venture, limited liability company or other business entity of which a majority of the shares of securities or other interests having ordinary voting power for the election of directors or other governing body (other than securities or interests having such power only by reason of the happening of a contingency) are at the time beneficially owned, or the management of which is otherwise controlled, directly, or indirectly through one or more intermediaries, or both, by such Person.Unless otherwise specified, all references herein to a "Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of the Borrower. 13 "Swap Contract" means (a)any and all rate swap transactions, basis swaps, credit derivative transactions, forward rate transactions, commodity swaps, commodity options, forward commodity contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or forward bond or forward bond price or forward bond index transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other similar transactions or any combination of any of the foregoing (including any options to enter into any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement, and (b)any and all transactions of any kind, and the related confirmations, that are subject to the terms and conditions of, or governed by, any form of master agreement published by the International Swaps and Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master agreement (any such master agreement, together with any related schedules, a "Master Agreement"), including any such obligations or liabilities under any Master Agreement. "Swap Termination Value" means, in respect of any one or more Swap Contracts, after taking into account the effect of any legally enforceable netting agreement relating to such Swap Contracts, (a)for any date on or after the date such Swap Contracts have been closed out and termination value(s) determined in accordance therewith, such termination value(s), and (b)for any date prior to the date referenced in clause(a), the amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as determined based upon one or more mid-market or other readily available quotations provided by any recognized dealer in such Swap Contracts (which may include the Lender or any Affiliate of the Lender). "Synthetic Lease Obligation" means the monetary obligation of a Person under (a)a so-called "synthetic" lease, including any off balance sheet or tax retention lease that would be characterized as, or under GAAP would receive the same accounting treatment as, a so-called "synthetic" lease, or (b)an agreement for the use or possession of property creating obligations that do not appear on the balance sheet of such Person but which, upon the insolvency or bankruptcy of such Person, would be characterized as the indebtedness of such Person (without regard to accounting treatment). "Threshold Amount" means $10,000,000. "Total Outstandings" means the aggregate Outstanding Amount of all Loans and all L/C Obligations. "Type" means, with respect to a Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan. "Unfunded Pension Liability" means the excess of a Pension Plan's benefit liabilities under Section4001(a)(16) of ERISA, over the current value of that Pension Plan's assets, determined in accordance with the assumptions used for funding the Pension Plan pursuant to Section412 of the Code for the applicable plan year. 14 "Uninsured Liabilities" shall mean any losses, damages, costs, expenses or liabilities (including any losses, damages, costs, expenses or liabilities resulting from property damage or casualty, general liability, professional liability, workers' compensation and business interruption claims) incurred by the Borrower or any Subsidiary that are not covered by insurance but with respect to which insurance coverage is available to Persons engaged in the same or similar business as the Borrower and its Subsidiaries. "United States" and "U.S." mean the United States of America. 1.02Other Interpretive Provisions.With reference to this Agreement and each other Loan Document, unless otherwise specified herein or in such other Loan Document: (a)The meanings of defined terms are equally applicable to the singular and plural forms of the defined terms. (b)(i)The words "herein," "hereto," "hereof" and "hereunder" and words of similar import when used in any Loan Document shall refer to such Loan Document as a whole and not to any particular provision thereof. (ii)Article, Section, Exhibit and Schedule references are to the Loan Document in which such reference appears. (iii)The terms "include", "includes" and "including" are by way of example and not limitation. (iv)Unless the context clearly indicates otherwise, the disjunctive "or" includes the conjunctive "and". (v)The term "documents" includes any and all instruments, documents, agreements, certificates, notices, reports, financial statements and other writings, however evidenced, whether in physical or electronic form. (c)In the computation of periods of time from a specified date to a later specified date, the word "from" means "from and including;" the words "to" and "until" each mean "to but excluding;" and the word "through" means "to and including." (d)Section headings herein and in the other Loan Documents are included for convenience of reference only and shall not affect the interpretation of this Agreement or any other Loan Document. 1.03Accounting Terms. (a)All accounting terms not specifically or completely defined herein shall be construed in conformity with, and all financial data (including financial ratios and other financial calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity with, GAAP applied on a consistent basis, as in effect from time to time, applied in a manner consistent with that used in preparing the Audited Financial Statements, except as otherwise specifically prescribed herein. 15 (b)If at any time any change in GAAP would affect the computation of any financial ratio or requirement set forth in any Loan Document, and either the Borrower or the Lender shall so request, the Lender and the Borrower shall negotiate in good faith to amend such ratio or requirement to preserve the original intent thereof in light of such change in GAAP (subject to the approval of the Lender), provided that until so amended, (i)such ratio or requirement shall continue to be computed in accordance with GAAP prior to such change therein and (ii)the Borrower shall provide to the Lender financial statements and other documents required under this Agreement or as reasonably requested hereunder setting forth a reconciliation between calculations of such ratio or requirement made before and after giving effect to such change in GAAP. 1.04Rounding.Any financial ratios required to be maintained by the Borrower pursuant to this Agreement shall be calculated by dividing the appropriate component by the other component, carrying the result to one place more than the number of places by which such ratio is expressed herein and rounding the result up or down to the nearest number (with a rounding-up if there is no nearest number). 1.05References to Agreements and Laws.Unless otherwise expressly provided herein, (a)references to Organization Documents, agreements (including the Loan Documents) and other contractual instruments shall be deemed to include all subsequent amendments, restatements, extensions, supplements and other modifications thereto, but only to the extent that such amendments, restatements, extensions, supplements and other modifications are not prohibited by any Loan Document, and (b)references to any Law shall refer to such law as in effect from time to time and shall include all statutory and regulatory provisions consolidating, amending, replacing, supplementing or interpreting such Law. 1.06Times of Day.Unless otherwise specified, all references herein to times of day shall be references to Central time (daylight or standard, as applicable). 1.07Letter of Credit Amounts.Unless otherwise specified, all references herein to the amount of a Letter of Credit at any time shall be deemed to mean the stated amount of such Letter of Credit after giving effect to all increases thereof contemplated by such Letter of Credit or the Letter of Credit Application therefor. ARTICLE 2. THE COMMITMENT AND CREDIT EXTENSIONS 2.01Loans. (a)Subject to the terms and conditions set forth herein, the Lender agrees to make loans (each such loan, a "Loan") to the Borrower from time to time, on any Business Day during the Availability Period, in an aggregate amount not to exceed at any time outstanding the amount of the Commitment; provided, however, that after giving effect to any borrowing, the Total Outstandings shall not exceed the Commitment.Within the limits of the Commitment, and subject to the other terms and conditions hereof, the Borrower may borrow under this Section2.01, prepay under Section2.04, and 16 reborrow under this Section2.01.A Loan may be a Base Rate Loan or a Eurodollar Rate Loan, as further provided herein. (b)Notwithstanding the foregoing or any other provision of this Agreement that may be to the contrary, prior to the time that the NHR Acquisition has been fully consummated and Post-Acquisition NHR has complied with the requirements of Section6.12, (i)the Total Outstandings shall not exceed $25,000,000, and (ii)the proceeds of Loans shall be used solely for the purpose of paying the cash portion of the Merger Consideration (as defined in the NHR Acquisition Agreement) and paying fees, costs and expenses incurred in connection with the consummation of the transactions that are the subject of the NHR Acquisition Agreement. 2.02Borrowings, Conversions and Continuations of Loans. (a)Each borrowing, each conversion of a Loan from one Type to the other, and each continuation of a Eurodollar Rate Loan shall be made upon the Borrower's irrevocable notice to the Lender, which may be given by telephone.Each such notice must be received by the Lender not later than 12:00 noon (i)three Business Days prior to the requested date of any borrowing of, conversion to or continuation of a Eurodollar Rate Loan or of any conversion of a Eurodollar Rate Loan to a Base Rate Loan, and (ii)on the requested date of any borrowing of a Base Rate Loan.Notwithstanding anything to the contrary contained herein, but subject to the provisions of Section9.02(d), any such telephonic notice may be given by an individual who has been authorized in writing to do so by a Responsible Officer of the Borrower.Each such telephonic notice must be confirmed promptly by delivery to the Lender of a written Loan Notice, appropriately completed and signed by a Responsible Officer of the Borrower.Each borrowing of, conversion to or continuation of a Eurodollar Rate Loan shall be in a principal amount of $250,000 or a whole multiple of $50,000 in excess thereof.Except as provided in Section2.03(c), each borrowing of or conversion to a Base Rate Loan shall be in a principal amount of $100,000 or a whole multiple of $50,000 in excess thereof.Each Loan Notice (whether telephonic or written) shall specify (i)whether the Borrower is requesting a borrowing, a conversion of a Loan from one Type to the other, or a continuation of a Eurodollar Rate Loan, (ii)the requested date of the borrowing, conversion or continuation, as the case may be (which shall be a Business Day), (iii)the principal amount of the Loan to be borrowed, converted or continued, (iv)the Type of Loan to be borrowed or to which an existing Loan is to be converted, and (v)if applicable, the duration of the Interest Period with respect thereto.If the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice requesting a conversion or continuation, then the applicable Loan shall be made as, or converted to, a Base Rate Loan.Any such automatic conversion to a Base Rate Loan shall be effective as of the last day of the Interest Period then in effect with respect to the applicable Eurodollar Rate Loan.If the Borrower requests a borrowing of, conversion to, or continuation of a Eurodollar Rate Loan in any such Loan Notice, but fails to specify an Interest Period, it will be deemed to have specified an Interest Period of one month. (b)Upon satisfaction of the applicable conditions set forth in Section4.02 (and, if a borrowing is the initial Credit Extension, Section4.01), the Lender shall make 17 the proceeds of each Loan available to the Borrower either by (i)crediting the account of the Borrower on the books of the Lender with the amount of such proceeds or (ii)wire transfer of such proceeds, in each case in accordance with instructions provided to (and reasonably acceptable to) the Lender by the Borrower; provided, however, that if on the date of the Loan Notice with respect to such borrowing is given, there are drawings under Letters of Credit that have not been reimbursed by the Borrower, then the proceeds of such borrowing shall be applied, first, to the payment in full of any such unreimbursed drawings, and second, to the Borrower as provided above. (c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or converted only on the last day of an Interest Period for such Eurodollar Rate Loan.During the existence of a Default, no Loan may be requested as, converted to or continued as Eurodollar Rate Loans without the consent of the Lender. (d)The Lender shall promptly notify the Borrower of the interest rate applicable to any Interest Period for a Eurodollar Rate Loan upon determination of such interest rate.The determination of the Eurodollar Rate by the Lender shall be conclusive in the absence of manifest error. (e)After giving effect to all borrowings, all conversions of Loans from one Type to the other, and all continuations of Loans as the same Type, there shall not be more than thirty Interest Periods in effect. 2.03Letters of Credit. (a)The Letter of Credit Commitment. (i)Subject to the terms and conditions set forth herein, the Lender agrees (A)from time to time on any Business Day during the period from the Closing Date until the Letter of Credit Expiration Date, to issue Letters of Credit for the account of the Borrower or a Subsidiary specified by the Borrower, and to amend Letters of Credit previously issued by it, in accordance with subsection(b) below, and (B)to honor drafts under the Letters of Credit; provided that the Lender shall not be obligated to make any L/C Credit Extension with respect to any Letter of Credit if as of the date of such L/C Credit Extension, (y)the Total Outstandings would exceed the Commitment or (z)the Outstanding Amount of the L/C Obligations would exceed the Letter of Credit Sublimit.Within the foregoing limits, and subject to the terms and conditions hereof, the Borrower's ability to obtain Letters of Credit shall be fully revolving, and accordingly the Borrower may, during the foregoing period, obtain Letters of Credit to replace Letters of Credit that have expired or that have been drawn upon and reimbursed. (ii)The Lender shall be under no obligation to issue any Letter of Credit if: (A)any order, judgment or decree of any Governmental Authority or arbitrator shall by its terms purport to enjoin or restrain the Lender from issuing such Letter of Credit, or any Law applicable to the Lender or any request or 18 directive (whether or not having the force of law) from any Governmental Authority with jurisdiction over the Lender shall prohibit, or request that the Lender refrain from, the issuance of letters of credit generally or such Letter of Credit in particular or shall impose upon the Lender with respect to such Letter of Credit any restriction, reserve or capital requirement (for which the Lender is not otherwise compensated hereunder) not in effect on the Closing Date, or shall impose upon the Lender any unreimbursed loss, cost or expense that was not applicable on the Closing Date and that the Lender in good faith deems material to it; (B)[Reserved]; (C)the expiry date of such requested Letter of Credit would occur after the Letter of Credit Expiration Date (unless the requested Letter of Credit will be Cash Collateralized); (D)the issuance of such Letter of Credit would violate one or more policies of the Lender; or (E)such Letter of Credit is in an initial amount less than $100,000, or is to be used for a purpose other than general corporate purposes of the Borrower and its Subsidiaries or is to be denominated in a currency other than Dollars. (iii)Notwithstanding the foregoing or any other provision of this Agreement that may be to the contrary, the Lender shall be under no obligation to issue any Letter of Credit unless the NHR Acquisition has been fully consummated and Post-Acquisition NHR has complied with the requirements of Section6.12. (iv)The Lender shall be under no obligation to amend any Letter of Credit if (A)the Lender would have no obligation at such time to issue such Letter of Credit in its amended form under the terms hereof, or (B)the beneficiary of such Letter of Credit does not accept the proposed amendment to such Letter of Credit. (b)Procedures for Issuance and Amendment of Letters of Credit. (i)Each Letter of Credit shall be issued or amended, as the case may be, upon the request of the Borrower delivered to the Lender in the form of a Letter of Credit Application, appropriately completed and signed by a Responsible Officer of the Borrower.Such L/C Application must be received by the Lender not later than 12:00 noon, at least two Business Days (or such later date and time as the Lender may agree in a particular instance in its sole discretion) prior to the proposed issuance date or date of amendment, as the case may be.In the case of a request for an initial issuance of a Letter of Credit, such Letter of Credit Application shall specify in form and detail satisfactory to the Lender: (A)the proposed issuance date of the requested Letter of Credit (which shall be a Business Day); (B)the amount thereof; (C)the expiry date thereof; 19 (D)the name and address of the beneficiary thereof; (E)the documents to be presented by such beneficiary in case of any drawing thereunder; (F)the full text of any certificate to be presented by such beneficiary in case of any drawing thereunder; and (G)such other matters as the Lender may require.In the case of a request for an amendment of any outstanding Letter of Credit, such Letter of Credit Application shall specify in form and detail satisfactory to the Lender (A)the Letter of Credit to be amended; (B)the proposed date of amendment thereof (which shall be a Business Day); (C)the nature of the proposed amendment; and (D)such other matters as the Lender may require. (ii)Upon the Lender's determination that the requested issuance or amendment is permitted in accordance with the terms hereof, then, subject to the terms and conditions hereof, the Lender shall, on the requested date, issue a Letter of Credit for the account of the Borrower or enter into the applicable amendment, as the case may be, in each case in accordance with the Lender's usual and customary business practices. (iii)Promptly after its delivery of any Letter of Credit or any amendment to a Letter of Credit to an advising bank with respect thereto or to the beneficiary thereof, the Lender will also deliver to the Borrower a true and complete copy of such Letter of Credit or amendment. (c)Drawings and Reimbursements. (i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a drawing under such Letter of Credit, the Lender shall notify the Borrower thereof.Not later than 12:00 noon on the date of any payment by the Lender under a Letter of Credit (each such date, an "Honor Date"), the Borrower shall reimburse the Lender in an amount equal to the amount of such drawing.If the Borrower fails to so reimburse the Lender, the Borrower shall be deemed to have requested a borrowing of a Base Rate Loan to be disbursed on the Honor Date in an amount equal to the amount of such unreimbursed drawing, without regard to the minimum and multiples specified in Section2.02 for the principal amount of Base Rate Loans, but subject to the amount of the unutilized portion of the Commitment and the conditions set forth in Section4.02 (other than the delivery of a Loan Notice). (ii)If the Borrower fails to reimburse the Lender for any drawing under any Letter of Credit (whether by means of a borrowing or otherwise), such unreimbursed amount shall be due and payable on demand (together with interest) and shall bear interest at the Default Rate. (d)Obligations Absolute.The obligation of the Borrower to reimburse the Lender for each drawing under each Letter of Credit shall be absolute, unconditional and irrevocable, and shall be paid strictly in accordance with the terms of this Agreement under all circumstances, including the following: 20 (i)any lack of validity or enforceability of such Letter of Credit, this Agreement, or any other agreement or instrument relating thereto; (ii)the existence of any claim, counterclaim, set-off, defense or other right that the Borrower may have at any time against any beneficiary or any transferee of such Letter of Credit (or any Person for whom any such beneficiary or any such transferee may be acting), the Lender or any other Person, whether in connection with this Agreement, the transactions contemplated hereby or by such Letter of Credit or any agreement or instrument relating thereto, or any unrelated transaction; (iii)any draft, demand, certificate or other document presented under such Letter of Credit proving to be forged, fraudulent, invalid or insufficient in any respect or any statement therein being untrue or inaccurate in any respect; or any loss or delay in the transmission or otherwise of any document required in order to make a drawing under such Letter of Credit; (iv)any payment by the Lender under such Letter of Credit against presentation of a draft or certificate that does not strictly comply with the terms of such Letter of Credit; or any payment made by the Lender under such Letter of Credit to any Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of creditors, liquidator, receiver or other representative of or successor to any beneficiary or any transferee of such Letter of Credit, including any arising in connection with any proceeding under any Debtor Relief Law; or (v)any other circumstance or happening whatsoever, whether or not similar to any of the foregoing, including any other circumstance that might otherwise constitute a defense available to, or a discharge of, the Borrower. The Borrower shall promptly examine a copy of each Letter of Credit and each amendment thereto that is delivered to it and, in the event of any claim of noncompliance with the Borrower's instructions or other irregularity, the Borrower will immediately notify the Lender.The Borrower shall be conclusively deemed to have waived any such claim against the Lender and its correspondents unless such notice is given as aforesaid. (e)Role of Lender.The Borrower agrees that, in paying any drawing under a Letter of Credit, the Lender shall not have any responsibility to obtain any document (other than any sight draft, certificates and documents expressly required by the Letter of Credit) or to ascertain or inquire as to the validity or accuracy of any such document or the authority of the Person executing or delivering any such document.The Borrower hereby assumes all risks of the acts or omissions of any beneficiary or transferee with respect to its use of any Letter of Credit; provided, however, that this assumption is not intended to, and shall not, preclude the Borrower's pursuing such rights and remedies as it may have against the beneficiary or transferee at law or under any other agreement.None of the Lender, any of its Affiliates, any of the respective officers, directors, employees, agents or attorneys-in-fact of the Lender and its Affiliates, nor any of the 21 respective correspondents, participants or assignees of the Lender shall be liable or responsible for any of the matters described in clauses(i) through (v) of Section2.03(d); provided, however, that anything in such clauses to the contrary notwithstanding, the Borrower may have a claim against the Lender, and the Lender may be liable to the Borrower, to the extent, but only to the extent, of any direct, as opposed to consequential or exemplary, damages suffered by the Borrower that the Borrower proves were caused by the Lender's willful misconduct or gross negligence or the Lender's willful failure to pay under any Letter of Credit after the presentation to it by the beneficiary of a sight draft and certificate(s) strictly complying with the terms and conditions of a Letter of Credit.In furtherance and not in limitation of the foregoing, the Lender may accept documents that appear on their face to be in order, without responsibility for further investigation, regardless of any notice or information to the contrary, and the Lender shall not be responsible for the validity or sufficiency of any instrument transferring or assigning or purporting to transfer or assign a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in whole or in part, which may prove to be invalid or ineffective for any reason. (f)Cash Collateral.Upon the request of the Lender, (i)if the Lender has honored any full or partial drawing request under any Letter of Credit and such drawing has not been reimbursed on the applicable Honor Date (whether by means of a borrowing or otherwise), or (ii)if, as of the Letter of Credit Expiration Date, any Letter of Credit may for any reason remain outstanding and partially or wholly undrawn, the Borrower shall immediately Cash Collateralize the then Outstanding Amount of all L/C Obligations (in an amount equal to such Outstanding Amount determined as of the applicable Honor Date or the Letter of Credit Expiration Date, as the case may be).For purposes hereof, "Cash Collateralize" means to pledge and deposit with or deliver to the Lender, as collateral for the L/C Obligations, cash or deposit account balances pursuant to documentation in form and substance satisfactory to the Lender.Derivatives of such term have corresponding meanings.The Borrower hereby grants to the Lender a security interest in all such cash, deposit accounts and all balances therein and all proceeds of the foregoing.Cash collateral shall be maintained in blocked, non-interest bearing deposit accounts at the Lender. (g)Applicability of ISP98 and UCP.Unless otherwise expressly agreed by the Lender and the Borrower when a Letter of Credit is issued, (i)the rules of the "International Standby Practices 1998" published by the Institute of International Banking Law & Practice (or such later version thereof as may be in effect at the time of issuance) shall apply to each standby Letter of Credit, and (ii)the rules of the Uniform Customs and Practice for Documentary Credits, as most recently published by the International Chamber of Commerce (the "ICC") at the time of issuance (including the ICC decision published by the Commission on Banking Technique and Practice on April6, 1998 regarding the European single currency (euro)) shall apply to each commercial Letter of Credit. (h)Letter of Credit Fees.The Borrower shall pay to the Lender a Letter of Credit fee for each Letter of Credit equal to the Applicable Rate times the daily maximum amount available to be drawn under such Letter of Credit (whether or not such maximum 22 amount is then in effect under such Letter of Credit).Such letter of credit fees shall be computed on a quarterly basis in arrears.Such letter of credit fees shall be due and payable on the first Business Day after the end of each March, June, September and December, commencing with the first such date to occur after the issuance of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on demand.If there is any change in the Applicable Rate during any quarter, the daily maximum amount of each Letter of Credit shall be computed and multiplied by the Applicable Rate separately for each period during such quarter that such Applicable Rate was in effect. (i)Documentary and Processing Charges Payable to Lender.The Borrower shall pay to the Lender the customary issuance, presentation, amendment and other processing fees, and other standard costs and charges, of the Lender relating to letters of credit as from time to time in effect.Such customary fees and standard costs and charges are due and payable on demand and are nonrefundable. (j)Conflict with Letter of Credit Application.In the event of any conflict between the terms hereof and the terms of any Letter of Credit Application, the terms hereof shall control. 2.04Prepayments. (a)The Borrower may, upon notice to the Lender, at any time or from time to time voluntarily prepay any Loan in whole or in part without premium or penalty; provided that (i)such notice must be received by the Lender not later than 12:00 noon (A)three Business Days prior to any date of prepayment of a Eurodollar Rate Loan, and (B)on the date of prepayment of a Base Rate Loan; (ii)any prepayment of a Eurodollar Rate Loan shall be in a principal amount of$250,000 or a whole multiple of $50,000 in excess thereof; and (iii)any prepayment of a Base Rate Loan shall be in a principal amount of $100,000 or a whole multiple of $50,000 in excess thereof or, in each case, if less, the entire principal amount thereof then outstanding.Each such notice shall specify the date and amount of such prepayment and the Type(s) of Loan(s) to be prepaid.If such notice is given by the Borrower, the Borrower shall make such prepayment and the payment amount specified in such notice shall be due and payable on the date specified therein.Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon, together with any additional amounts required pursuant to Section3.05. (b)If for any reason the Total Outstandings at any time exceed the Commitment then in effect, the Borrower shall immediately prepay Loans or Cash Collateralize the L/C Obligations in an aggregate amount equal to such excess; provided, however, that the Borrower shall not be required to Cash Collateralize the L/C Obligations pursuant to this Section2.04(b) unless after the prepayment in full of the Loans the Total Outstandings exceed the Commitment then in effect. 2.05Termination or Reduction of Commitment.The Borrower may, upon notice to the Lender, terminate the Commitment, or from time to time permanently reduce the Commitment; provided that (i)any such notice shall be received by the Lender not later than 12:00 noon, five Business Days prior to the date of termination or reduction, (ii)any such partial 23 reduction shall be in an aggregate amount of $250,000 or any whole multiple of $50,000 in excess thereof, (iii)the Borrower shall not terminate or reduce the Commitment if, after giving effect thereto and to any concurrent prepayments hereunder, the Total Outstandings would exceed the Commitment, and (iv)if, after giving effect to any reduction of the Commitment, the Letter of Credit Sublimit exceeds the amount of the Commitment, such Sublimit shall be automatically reduced by the amount of such excess.Any fees accrued until the effective date of any termination of the Commitment shall be paid on the effective date of such termination. 2.06Repayment of Loans.The Borrower shall repay to the Lender on the Maturity Date the aggregate principal amount of Loans outstanding on such date. 2.07Interest. (a)Subject to the provisions of subsection(b) below, (i)each Eurodollar Rate Loan shall bear interest on the outstanding principal amount thereof for each Interest Period at a rate per annum equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii)each Base Rate Loan shall bear interest on the outstanding principal amount thereof from the applicable borrowing date at a rate per annum equal to the Base Rate plus the Applicable Rate. (b)If any amount payable by the Borrower under any Loan Document is not paid when due (without regard to any applicable grace periods), whether at stated maturity, by acceleration or otherwise, such amount shall thereafter bear interest at a fluctuating interest rate per annum at all times equal to the Default Rate to the fullest extent permitted by applicable Laws.Furthermore, while any Event of Default exists, the Borrower shall pay interest on the principal amount of all outstanding Obligations hereunder at a fluctuating interest rate per annum at all times equal to the Default Rate to the fullest extent permitted by applicable Laws.Accrued and unpaid interest on past due amounts (including interest on past due interest) shall be due and payable upon demand. (c)Interest on each Loan shall be due and payable in arrears on each Interest Payment Date applicable thereto and at such other times as may be specified herein.Interest hereunder shall be due and payable in accordance with the terms hereof before and after judgment, and before and after the commencement of any proceeding under any Debtor Relief Law. 2.08[Reserved]. 2.09Computation of Interest and Fees.All computations of interest for Base Rate Loans when the Base Rate is determined by the Lender's "prime rate" shall be made on the basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.All other computations of fees and interest shall be made on the basis of a 360-day year and actual days elapsed (which results in more fees or interest, as applicable, being paid than if computed on the basis of a 365-day year).Interest shall accrue on each Loan for the day on which the Loan is made, and shall not accrue on a Loan, or any portion thereof, for the day on which the Loan or such portion is paid, provided that any Loan that is repaid on the same day on which it is made shall, subject to Section2.11(a), bear interest for one day. 24 2.10Evidence of Debt.The Credit Extensions made by the Lender shall be evidenced by one or more accounts or records maintained by the Lender in the ordinary course of business.The accounts or records maintained by the Lender shall be conclusive absent manifest error of the amount of the Credit Extensions made by the Lender to the Borrower and the interest and payments thereon. Any failure to so record or any error in doing so shall not, however, limit or otherwise affect the obligation of the Borrower hereunder to pay any amount owing with respect to the Obligations.Upon the request of the Lender, the Borrower shall execute and deliver to the Lender a Note, which shall evidence the Lender's Loans in addition to such accounts or records.The Lender may attach schedules to the Note and endorse thereon the date, Type, amount and maturity of each Loan and payments with respect thereto. 2.11Payments Generally. (a)All payments to be made by the Borrower shall be made without condition or deduction for any counterclaim, defense, recoupment or setoff.Except as otherwise expressly provided herein, all payments by the Borrower hereunder shall be made to the Lender at the applicable Lending Office in Dollars and in immediately available funds not later than 2:00 p.m. on the date specified herein.All payments received by the Lender after 2:00 p.m. shall be deemed received on the next succeeding Business Day and any applicable interest or fee shall continue to accrue. (b)If any payment to be made by the Borrower shall come due on a day other than a Business Day, payment shall be made on the next following Business Day, and such extension of time shall be reflected in computing interest or fees, as the case may be. (c)Nothing herein shall be deemed to obligate the Lender to obtain the funds for any Loan in any particular place or manner or to constitute a representation by the Lender that it has obtained or will obtain the funds for any Loan in any particular place or manner. 2.12Extension of Maturity Date. (a)Not earlier than 120 days prior to, nor later than 90 days prior to, the Maturity Date then in effect, the Borrower may, upon notice to the Lender, request a 364-day extension of the Maturity Date then in effect.Not later than 30 days after Lender's receipt of such notice, the Lender shall notify the Borrower whether or not it consents to such extension (which consent may be given or withheld in the Lender's sole and absolute discretion) and shall indicate in such notice any terms and conditions to be included as a part of such extension or to be met or satisfied for such extension to be effective.If the Lender fails to respond within the above time period, it shall be deemed not to have consented to such extension. (b)If the Lender consents to such extension and any conditions specified by Lender for the effectiveness of such extension have been met or satisfied, the Maturity Date shall be extended to a date 364 days from the Maturity Date then in effect, effective as of the Maturity Date then in effect (such existing Maturity Date being the "Extension Effective Date").As one of the conditions precedent to such extension, the Borrower 25 shall deliver to the Lender a certificate of each Loan Party dated as of the Extension Effective Date signed by a Responsible Officer of such Loan Party (i)certifying and attaching the resolutions adopted by such Loan Party approving or consenting to such extension and (ii)in the case of the Borrower, certifying that, before and after giving effect to such extension, (A)the representations and warranties contained in Article5 and the other Loan Documents are true and correct on and as of the Extension Effective Date, except to the extent that such representations and warranties specifically refer to an earlier date, in which case they are true and correct as of such earlier date, and except that for purposes of this Section2.12, the representations and warranties contained in subsections(a) and (b) of Section5.05 shall be deemed to refer to the most recent statements furnished pursuant to subsections(a) and (b), respectively, of Section6.01, and (B)no Default exists. ARTICLE 3. TAXES, YIELD PROTECTION AND ILLEGALITY 3.01Taxes. (a)Any and all payments by the Borrower to or for the account of the Lender under any Loan Document shall be made free and clear of and without deduction for any and all present or future taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or similar charges, and all liabilities with respect thereto, excluding taxes imposed on or measured by its overall net income, and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any political subdivision thereof) under the Laws of which the Lender is organized or maintains a lending office (all such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or similar charges, and liabilities being hereinafter referred to as "Taxes").If the Borrower shall be required by any Laws to deduct any Taxes from or in respect of any sum payable under any Loan Document to the Lender, (i)the sum payable shall be increased as necessary so that after making all required deductions (including deductions applicable to additional sums payable under this Section), the Lender receives an amount equal to the sum it would have received had no such deductions been made, (ii)the Borrower shall make such deductions, (iii)the Borrower shall pay the full amount deducted to the relevant taxation authority or other authority in accordance with applicable Laws, and (iv)within 30 days after the date of such payment, the Borrower shall furnish to the Lender the original or a certified copy of a receipt evidencing payment thereof. (b)In addition, the Borrower agrees to pay any and all present or future stamp, court or documentary taxes and any other excise or property taxes or charges or similar levies that arise from any payment made under any Loan Document or from the execution, delivery, performance, enforcement or registration of, or otherwise with respect to, any Loan Document (hereinafter referred to as "Other Taxes"). (c)If the Borrower shall be required to deduct or pay any Taxes or Other Taxes from or in respect of any sum payable under any Loan Document to the Lender, the Borrower shall also pay to the Lender, at the time interest is paid, such additional amount that the Lender specifies is necessary to preserve the after-tax yield (after factoring in all 26 taxes, including taxes imposed on or measured by net income) that the Lender would have received if such Taxes or Other Taxes had not been imposed. (d)The Borrower agrees to indemnify the Lender for (i)the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable under this Section) paid by the Lender, (ii)amounts payable under Section3.01(c) and (iii)any liability (including additions to tax, penalties, interest and expenses) arising therefrom or with respect thereto, in each case whether or not such Taxes or Other Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority.Payment under this subsection(d) shall be made within 30 days after the date the Lender makes a demand therefor. 3.02Illegality.If the Lender determines that any Law has made it unlawful, or that any Governmental Authority has asserted that it is unlawful, for the Lender or its Lending Office to make, maintain or fund Eurodollar Rate Loans, or to determine or charge interest rates based upon the Eurodollar Rate, then, on notice thereof by the Lender to the Borrower, any obligation of the Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until the Lender notifies the Borrower that the circumstances giving rise to such determination no longer exist.Upon receipt of such notice, the Borrower shall, upon demand from the Lender, prepay or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans, either on the last day of the Interest Period therefor, if the Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day, or immediately, if the Lender may not lawfully continue to maintain such Eurodollar Rate Loans.Upon any such prepayment or conversion, the Borrower shall also pay accrued interest on the amount so prepaid or converted.The Lender agrees to designate a different Lending Office if such designation will avoid the need for such notice and will not, in the good faith judgment of the Lender, otherwise be materially disadvantageous to the Lender. 3.03Inability to Determine Eurodollar Rate.If the Lender determines that for any reason adequate and reasonable means do not exist for determining the Eurodollar Base Rate for any requested Interest Period with respect to a proposed Eurodollar Rate Loan, or that the Eurodollar Base Rate for any requested Interest Period with respect to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to the Lender of funding such Loan, the Lender will promptly so notify the Borrower.Thereafter, the obligation of the Lender to make or maintain Eurodollar Rate Loans shall be suspended until the Lender revokes such notice.Upon receipt of such notice, the Borrower may revoke any pending request for a borrowing of, conversion to or continuation of a Eurodollar Rate Loan or, failing that, will be deemed to have converted such request into a request for a borrowing of a Base Rate Loan in the amount specified therein. 3.04Increased Cost and Reduced Return; Capital Adequacy. (a)If the Lender reasonably determines that as a result of the introduction of or any change in or in the interpretation of any Law, or the Lender's compliance therewith, there shall be any increase in the cost to the Lender of agreeing to make or making, funding or maintaining Eurodollar Rate Loans or issuing Letters of Credit, or a reduction in the amount received or receivable by the Lender in connection with any of 27 the foregoing (excluding for purposes of this subsection(a) any such increased costs or reduction in amount resulting from (i)Taxes or Other Taxes (as to which Section3.01 shall govern), (ii)changes in the basis of taxation of overall net income or overall gross income by the United States or any foreign jurisdiction or any political subdivision of either thereof under the Laws of which the Lender is organized or has its Lending Office, and (iii)reserve requirements utilized in the determination of the Eurodollar Rate), then from time to time upon demand of the Lender, the Borrower shall pay to the Lender such additional amounts as will compensate the Lender for such increased cost or reduction. (b)If the Lender reasonably determines that the introduction of any Law regarding capital adequacy or any change therein or in the interpretation thereof, or compliance by the Lender (or its Lending Office) therewith, has the effect of reducing the rate of return on the capital of the Lender or any corporation controlling the Lender as a consequence of the Lender's obligations hereunder (taking into consideration its policies with respect to capital adequacy and the Lender's desired return on capital), then from time to time upon demand of the Lender, the Borrower shall pay to the Lender such additional amounts as will compensate the Lender for such reduction. 3.05Funding Losses.Upon demand of the Lender from time to time, the Borrower shall promptly compensate the Lender for and hold the Lender harmless from any loss, cost or expense incurred by it as a result of: (a)any continuation, conversion, payment or prepayment of any Loan other than a Base Rate Loan on a day other than the last day of the Interest Period for such Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or (b)any failure by the Borrower (for a reason other than the failure of the Lender to make a Loan) to prepay, borrow, continue or convert any Loan other than a Base Rate Loan on the date or in the amount notified by the Borrower, including any loss of anticipated profits and any loss or expense arising from the liquidation or reemployment of funds obtained by it to maintain such Loan or from fees payable to terminate the deposits from which such funds were obtained.The Borrower shall also pay any customary administrative fees charged by the Lender in connection with the foregoing. For purposes of calculating amounts payable by the Borrower to the Lender under this Section3.05, the Lender shall be deemed to have funded each Eurodollar Rate Loan at the Eurodollar Base Rate used in determining the Eurodollar Rate for such Loan by a matching deposit or other borrowing in the London interbank eurodollar market for a comparable amount and for a comparable period, whether or not such Eurodollar Rate Loan was in fact so funded. 3.06Requests for Compensation.A certificate of the Lender claiming compensation under this Article3 and setting forth the additional amount or amounts to be paid to it hereunder shall be conclusive in the absence of manifest error.In determining such amount, the Lender may use any reasonable averaging and attribution methods.Failure or delay on the part of the Lender to demand compensationpursuant to this Article3 shall not constitute a waiver of 28 Lender's right to demand such compensation; provided, however, that the Borrower shall not be required to compensate the Lender under this Article3 for any amounts incurred more than six(6) months prior to the date the Lender notifies the Borrower of its claim for such compensation, but if the circumstances giving rise to such claim have a retroactive effect, then such six-month period shall be extended to include the period of such retroactive effect. 3.07Survival.Subject to Section3.06, all of the Borrower's obligations under this Article3 shall survive termination of the Commitment and repayment of all Obligations hereunder. ARTICLE 4. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01Conditions of Initial Credit Extension.The obligation of the Lender to make its initial Credit Extension hereunder is subject to satisfaction of the following conditions precedent: (a)The Lender's receipt of the following, each of which shall be originals or facsimiles (followed promptly by originals) unless otherwise specified, each properly executed by a Responsible Officer of the signing Loan Party, each dated the Closing Date (or, in the case of certificates of governmental officials, a recent date before the Closing Date) and each in form and substance satisfactory to the Lender and its legal counsel: (i)executed counterparts of this Agreement, the Guaranty and the Pledge and Security Agreement, sufficient in number for distribution to the Lender and the Borrower; (ii)if requested by the Lender, a Note executed by the Borrower; (iii)such certificates of resolutions or other action, incumbency certificates or other certificates of Responsible Officers of each Loan Party as the Lender may require evidencing the identity, authority and capacity of each Responsible Officer thereof authorized to act as a Responsible Officer in connection with this Agreement and the other Loan Documents to which such Loan Party is a party; (iv)such documents and certifications as the Lender may reasonably require to evidence that each Loan Party is duly organized or formed and is validly existing, in good standing and qualified to engage in business in each jurisdiction where its ownership, lease or operation of properties or the conduct of its business requires such qualification, except to the extent that failure to do so could not reasonably be expected to have a Material Adverse Effect; (v)a favorable opinion of Stites & Harbison, PLLC, counsel to the Loan Parties, addressed to the Lender, as to the matters set forth in ExhibitE and such other matters concerning the Loan Parties and the Loan Documents as the Lender may reasonably request; 29 (vi)a certificate of a Responsible Officer of the Borrower either (A)attaching copies of all consents, licenses and approvals required in connection with the execution, delivery and performance by any Loan Party and the validity against such Loan Party of the Loan Documents to which it is a party, and such consents, licenses and approvals shall be in full force and effect, or (B)stating that no such consents, licenses or approvals are so required; (vii)a certificate signed by a Responsible Officer of the Borrower certifying (A)that the conditions specified in Sections4.02(a) and (b) have been satisfied, and (B)that there has been no event or circumstance since the date of the Audited Financial Statements that has had or could be reasonably expected to have, either individually or in the aggregate, a Material Adverse Effect; (viii)evidence that all insurance required to be maintained pursuant to the Loan Documents has been obtained and is in effect; and (ix)such other assurances, certificates, documents, consents or opinions as the Lender reasonably may require. (b)The Loan Parties shall have taken all actions necessary to perfect the security interests of the Pledge and Security Agreement in the Collateral, including the delivery to the Lender of instruments and certificates as contemplated thereby, and shall have provided to the Lender evidence satisfactory to the Lender and its legal counsel confirming that the security interests of the Lender in the Collateral pursuant to the Pledge and Security Agreement are first priority security interests, subject only to Permitted Liens. (c)Any fees required to be paid on or before the Closing Date shall have been paid. (d)The Borrower shall have paid all Attorney Costs of the Lender to the extent invoiced prior to or on the Closing Date, plus such additional amounts of Attorney Costs as shall constitute its reasonable estimate of Attorney Costs incurred or to be incurred by it through the closing proceedings (provided that such estimate shall not thereafter preclude a final settling of accounts between the Borrower and the Lender). 4.02Conditions to all Credit Extensions.The obligation of the Lender to make any Credit Extension is subject to the following conditions precedent: (a)The representations and warranties of the Borrower and each other Loan Party contained in Article 5 or any other Loan Document, or that are contained in any document furnished at any time under or in connection herewith or therewith, shall be true and correct on and as of the date of such Credit Extension, except to the extent that such representations and warranties specifically refer to an earlier date, in which case they shall be true and correct as of such earlier date, and except that for purposes of this Section4.02, the representations and warranties contained in subsections(a) and (b) of Section5.05 shall be deemed to refer to the most recent statements furnished pursuant to clauses(a) and (b), respectively, of Section6.01. 30 (b)No Default shall exist, or would result from such proposed Credit Extension. (c)The Lender shall have received a Request for Credit Extension in accordance with the requirements hereof. Each Request for Credit Extension (other than a Loan Notice requesting only a conversion of a Loan to the other Type or a continuation of a Eurodollar Rate Loan) submitted by the Borrower shall be deemed to be a representation and warranty that the conditions specified in Sections4.02(a) and (b) have been satisfied on and as of the date of the applicable Credit Extension. ARTICLE 5. REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants to the Lender that: 5.01Existence, Qualification and Power; Compliance with Laws. (a)Each Loan Party (i) is a corporation, partnership or limited liability company duly organized or formed, validly existing and in good standing under the Laws of the jurisdiction of its incorporation or organization, (ii)has all requisite power and authority and all requisite governmental licenses, authorizations, consents and approvals to (A)own its assets and carry on its business and (B)execute, deliver and perform its obligations under the Loan Documents to which it is a party, (iii)is duly qualified and is licensed and in good standing under the Laws of each jurisdiction where its ownership, lease or operation of properties or the conduct of its business requires such qualification or license, and (iv)is in compliance with all Laws; except in each case referred to in clauses(ii)(A), (iii) or (iv), to the extent that failure to do so could not reasonably be expected to have a Material Adverse Effect. (b)Each Subsidiary of the Borrower that is not a Loan Party (i) is a corporation, partnership or limited liability company duly organized or formed, validly existing and in good standing under the Laws of the jurisdiction of its incorporation or organization, (ii)has all requisite power and authority and all requisite governmental licenses, authorizations, consents and approvals to own its assets and carry on its business, (iii)is duly qualified and is licensed and in good standing under the Laws of each jurisdiction where its ownership, lease or operation of properties or the conduct of its business requires such qualification or license, and (iv)is in compliance with all Laws; except in each case referred to in clauses(ii), (iii) or (iv), to the extent that failure to do so could not reasonably be expected to have a Material Adverse Effect. 5.02Authorization; No Contravention.The execution, delivery and performance by each Loan Party of each Loan Document to which such Person is party have been duly authorized by all necessary corporate or other organizational action, and do not and will not (a)contravene the terms of any of such Person's Organization Documents; (b)conflict with or result in any breach or contravention of, or the creation of any Lien under, (i)any Contractual 31 Obligation to which such Person is a party or (ii)any order, injunction, writ or decree of any Governmental Authority or any arbitral award to which such Person or its property is subject; or (c)violate any Law. 5.03Governmental Authorization; Other Consents.No approval, consent, exemption, authorization, or other action by, or notice to, or filing with, any Governmental Authority or any other Person is necessary or required in connection with the execution, delivery or performance by, or enforcement against, any Loan Party of this Agreement or any other Loan Document. 5.04Binding Effect.This Agreement has been, and each other Loan Document, when delivered hereunder, will have been, duly executed and delivered by each Loan Party that is party thereto.This Agreement constitutes, and each other Loan Document when so delivered will constitute, a legal, valid and binding obligation of such Loan Party, enforceable against each Loan Party that is party thereto in accordance with its terms. 5.05Financial Statements; No Material Adverse Effect. (a)The Audited Financial Statements (i)were prepared in accordance with GAAP consistently applied throughout the period covered thereby, except as otherwise expressly noted therein; (ii)fairly present the financial condition of the Borrower and its Subsidiaries as of the date thereof and their results of operations for the period covered thereby in accordance with GAAP consistently applied throughout the period covered thereby, except as otherwise expressly noted therein; and (iii)show all material indebtedness and other liabilities, direct or contingent, of the Borrower and its Subsidiaries as of the date thereof, including liabilities for taxes, material commitments and Indebtedness. (b)The unaudited consolidated financial statements of the Borrower and its Subsidiaries dated June30, 2007, and the related consolidated statements of income or operations, shareholders' equity and cash flows for the fiscal quarter ended on that date (i)were prepared in accordance with GAAP consistently applied throughout the period covered thereby, except as otherwise expressly noted therein, and (ii)fairly present the financial condition of the Borrower and its Subsidiaries as of the date thereof and the results of their operations for the period covered thereby, subject, in the case of clauses(i) and (ii), to the absence of footnotes and to normal year-end audit adjustments. (c)Since the date of the Audited Financial Statements, there has been no event or circumstance, either individually or in the aggregate, that has had or could reasonably be expected to have a Material Adverse Effect. 5.06Litigation.Taking into account the litigation and corresponding judgment described on Schedule5.06, there are no actions, suits, proceedings, claims or disputes pending or, to the knowledge of the Borrower after due and diligent investigation, threatened or contemplated, at law, in equity, in arbitration or before any Governmental Authority, by or against the Borrower or any of its Subsidiaries or against any of their properties or revenues that (a)purport to affect or pertain to this Agreement or any other Loan Document, or any of the 32 transactions contemplated hereby, or (b)either individually or in the aggregate, if determined adversely, could reasonably be expected to have a Material Adverse Effect. 5.07No Default.Neither the Borrower nor any Subsidiary is in default under or with respect to any Contractual Obligation that, either individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect.No Default has occurred and is continuing or would result from the consummation of the transactions contemplated by this Agreement or any other Loan Document. 5.08Ownership of Property; Liens.Each of the Borrower and each Subsidiary has good record and marketable title in fee simple to, or valid leasehold interests in, all real property necessary or used in the ordinary conduct of its business, except for such defects in title as could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.The property of the Borrower and its Subsidiaries is subject to no Liens, other than Permitted Liens. 5.09Environmental Compliance.The Borrower and its Subsidiaries conduct in the ordinary course of business a review of the effect of existing Environmental Laws and claims alleging potential liability or responsibility for violation of any Environmental Law against their respective businesses, operations and properties, and as a result thereof the Borrower has reasonably concluded that such Environmental Laws and claims could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. 5.10Insurance.The properties and business of the Borrower and its Subsidiaries are insured with financially sound and reputable insurance companies in such amounts (after giving effect to any self-insurance compatible with the following standards), with such deductibles and covering such risks as are (a)customarily carried by companies engaged in similar businesses and owning similar properties in localities where the Borrower or the applicable Subsidiary operates, and (b)necessary to ensure that Uninsured Liabilities of the Borrower or any Subsidiary are not reasonably likely to result in a Material Adverse Effect. 5.11Taxes.The Borrower and its Subsidiaries have filed all Federal, state and other material tax returns and reports required to be filed, and have paid all Federal, state and other material taxes, assessments, fees and other governmental charges levied or imposed upon them or their properties, income or assets otherwise due and payable, except those being contested in good faith by appropriate proceedings diligently conducted and for which adequate reserves have been provided in accordance with GAAP.There is no proposed tax assessment against the Borrower or any Subsidiary that would, if made, have a Material Adverse Effect. 5.12ERISA Compliance. (a)Each Plan is in compliance in all material respects with the applicable provisions of ERISA, the Code and other Federal or state Laws.Each Plan that is intended to qualify under Section401(a) of the Code has received a favorable determination letter from the IRS or an application for such a letter is currently being processed by the IRS with respect thereto and, to the best knowledge of the Borrower, nothing has occurred that would prevent, or cause the loss of, such qualification.The 33 Borrower and each ERISA Affiliate have made all required contributions to each Plan subject to Section 412 of the Code, and no application for a funding waiver or an extension of any amortization period pursuant to Section412 of the Code has been made with respect to any Plan. (b)There are no pending or, to the best knowledge of the Borrower, threatened claims, actions or lawsuits, or action by any Governmental Authority, with respect to any Plan that could be reasonably be expected to have a Material Adverse Effect.There has been no prohibited transaction or violation of the fiduciary responsibility rules with respect to any Plan that has resulted or could reasonably be expected to result in a Material Adverse Effect. (c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii)no Pension Plan has any Unfunded Pension Liability; (iii)neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur, any liability under TitleIV of ERISA with respect to any Pension Plan (other than premiums due and not delinquent under Section 4007 of ERISA); (iv)neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and no event has occurred that, with the giving of notice under Section4219 of ERISA, would result in such liability) under Sections4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)neither the Borrower nor any ERISA Affiliate has engaged in a transaction that could be subject to Sections4069 or 4212(c) of ERISA. 5.13Subsidiaries.The Borrower has no Subsidiaries other than those specifically disclosed in Part(a) of Schedule5.13 and has no equity investments in any other Person other than those specifically disclosed in Part(b) of Schedule5.13.Upon completion of the NHR Acquisition, the organizational structure of the Borrower and its Subsidiaries will be in all material respects as described on Schedule5.13. 5.14Margin Regulations; Investment Company Act . (a)The Borrower is not engaged and will not engage, principally or as one of its important activities, in the business of purchasing or carrying margin stock (within the meaning of RegulationU issued by the FRB), or extending credit for the purpose of purchasing or carrying margin stock. (b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary is or is required to be registered as an "investment company" under the Investment Company Act of 1940. 5.15Disclosure.The Borrower has disclosed to the Lender all agreements, instruments and corporate or other restrictions to which it or any of its Subsidiaries is subject, and all other matters known to it, that, individually or in the aggregate, could reasonably be expected to result in a Material Adverse Effect.No report, financial statement, certificate or other information furnished (whether in writing or orally) by or on behalf of any Loan Party to the Lender in connection with the transactions contemplated hereby and the negotiation of this Agreement or delivered hereunder (as modified or supplemented by other information so 34 furnished) contains any material misstatement of fact or omits to state any material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided that with respect to projected financial information, the Borrower represents only that such information was prepared in good faith based upon assumptions believed to be reasonable at the time. 5.16Compliance with Laws.Each of the Borrower and each Subsidiary is in compliance in all material respects with the requirements of all Laws and all orders, writs, injunctions and decrees applicable to it or to its properties, except in such instances in which (a)such requirement of Law or order, writ, injunction or decree is being contested in good faith by appropriate proceedings diligently conducted or (b)the failure to comply therewith, either individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect. 5.17Intellectual Property; Licenses, Etc.The Borrower and its Subsidiaries own, or possess the right to use, all material trademarks, service marks, trade names, copyrights, patents, patent rights, franchises, licenses and other intellectual property rights (collectively, "IP Rights") that are reasonably necessary for the operation of their respective businesses, without conflict with the rights of any other Person.To the knowledge of the Borrower, no slogan or other advertising device, product, process, method, substance, part or other material now employed, or now contemplated to be employed, by the Borrower or any Subsidiary infringes upon any rights held by any other Person.No claim or litigation regarding any of the foregoing is pending or, to the best knowledge of the Borrower, threatened, that, either individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect. 5.18Certain Subsidiaries. (a)FMSC, Inc., a Florida corporation that is a direct Subsidiary of the Borrower, has no assets other than the leasehold interest owned by it on the date of this Agreement plus cash and cash equivalents not to exceed $50,000 at any one time. (b)None of NHC Delaware Investments Inc., a Delaware corporation, NHC Healthcare/Lake City, Inc., a Florida corporation, and NHC Healthcare/Pensacola, Inc., a Florida corporation, owns any Subsidiary Equity (as defined in the Pledge and Security Agreement). ARTICLE 6. AFFIRMATIVE COVENANTS So long as the Commitment shall be in effect, any Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower shall, and shall (except in the case of the covenants set forth in Sections6.01, 6.02, 6.03, 6.11 and 6.13) cause each Subsidiary to: 6.01Financial Statements.Deliver to the Lender, in form and detail satisfactory to the Lender: 35 (a)as soon as available, but in any event within 90 days after the end of each fiscal year of the Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal year, and the related consolidated statements of income or operations, shareholders' equity and cash flows for such fiscal year, setting forth in each case in comparative form the figures for the previous fiscal year, all in reasonable detail and prepared in accordance with GAAP, audited and accompanied by a report and opinion of an independent certified public accountant of nationally recognized standing reasonably acceptable to the Lender, which report and opinion shall be prepared in accordance with generally accepted auditing standards and shall not be subject to any "going concern" or like qualification or exception or any qualification or exception as to the scope of such audit; and (b)as soon as available, but in any event within 45 days after the end of each of the first three fiscal quarters of each fiscal year of the Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the related consolidated statements of income or operations, shareholders' equity and cash flows for such fiscal quarter and for the portion of the Borrower's fiscal year then ended, setting forth in each case in comparative form the figures for the corresponding fiscal quarter of the previous fiscal year and the corresponding portion of the previous fiscal year, all in reasonable detail and certified by a Responsible Officer of the Borrower as fairly presenting the financial condition, results of operations, shareholders' equity and cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only to normal year-end audit adjustments and the absence of footnotes. As to any information contained in materials furnished pursuant to Section6.02(c), the Borrower shall not be separately required to furnish such information under clause(a) or (b) above, but the foregoing shall not be in derogation of the obligation of the Borrower to furnish the information and materials described in subsections(a) and (b) above at the times specified therein. 6.02Certificates; Other Information.Deliver to the Lender, in form and detail satisfactory to the Lender: (a)promptly after any request by the Lender, copies of any detailed audit reports, management letters or recommendations submitted to the board of directors (or the audit committee of the board of directors) of the Borrower by independent accountants in connection with the accounts or books of the Borrower or any Subsidiary, or any audit of any of them; (b)promptly after the same are available, copies of each annual report, quarterly report, proxy statement, financial statement or other report or communication sent to the stockholders of the Borrower; (c)promptly after the same are available, and in any event within five days after the date filed with the SEC, copies of all annual, quarterly, regular, periodic and special reports and registration statements that the Borrower may file or be required to file with the SEC under Section13 or 15(d) of the Securities and Exchange Act of 1934, and not otherwise required to be delivered to the Lender pursuant hereto; and 36 (d)promptly, such additional information regarding the business, financial or corporate affairs of the Borrower or any Subsidiary, or compliance with the terms of the Loan Documents, as the Lender may from time to time reasonably request. Documents required to be delivered pursuant to Section6.01(a) or (b) or Section6.02(b) or (c) (to the extent any such documents are included in materials otherwise filed with the SEC) may be delivered electronically and if so delivered, shall be deemed to have been delivered on the date on which the Borrower posts such documents, or provides a link thereto on the Borrower's website on the Internet at the website address listed on Schedule9.02; provided that: (i)if the Lender so requests, the Borrower shall deliver paper copies of such documents to the Lender until a written request to cease delivering paper copies is given by the Lender and (ii)the Borrower shall notify (which may be by facsimile or electronic mail) the Lender of the posting of any such documents. 6.03Notices.Promptly notify the Lender: (a)of the occurrence of any Default; (b)of the entry of a judgment in excess of the Threshold Amount against, or the filing of a proceeding under any Debtor Relief Law by or against, any Single-Asset Nursing Home Subsidiary; (c)of any matter that has resulted or could reasonably be expected to result in a Material Adverse Effect, including the following (to the extent that the same has resulted or could reasonably be expected to result in a Material Adverse Effect ):(i)breach or non-performance of, or any default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)any dispute, litigation, investigation, proceeding or suspension between the Borrower or any Subsidiary and any Governmental Authority; or (iii)the commencement of, or any material development in, any litigation or proceeding affecting the Borrower or any Subsidiary, including pursuant to any applicable Environmental Laws; (d)of the occurrence of any ERISA Event; and (e)of any material change in accounting policies or financial reporting practices by the Borrower or any Subsidiary. Each notice pursuant to this Section shall be accompanied by a statement of a Responsible Officer of the Borrower setting forth details of the occurrence referred to therein and stating what action the Borrower has taken and proposes to take with respect thereto.Each notice pursuant to Section6.03(a) shall describe with particularity any and all provisions of this Agreement and any other Loan Document that have been breached. 6.04Payment of Obligations.Except where a failure to do so could not reasonably be expected to have a Material Adverse Effect or result in a Default, pay and discharge as the same shall become due and payable, all its obligations and liabilities, including (a)all tax liabilities, assessments and governmental charges or levies upon it or its properties or assets, 37 unless the same are being contested in good faith by appropriate proceedings diligently conducted and adequate reserves in accordance with GAAP are being maintained by the Borrower or such Subsidiary; (b)all lawful claims that, if unpaid, would by law become a Lien upon its property; and (c)all Indebtedness, as and when due and payable, but subject to any subordination provisions contained in any instrument or agreement evidencing such Indebtedness. 6.05Preservation of Existence, Etc.(a)Except as the result of a transaction permitted by Section7.04 or 7.05, preserve, renew and maintain in full force and effect its legal existence and good standing under the Laws of the jurisdiction of its organization and each jurisdiction in which a material part of its property is located or the nature of its business so requires; (b)take all reasonable action to maintain all rights, privileges, permits, accreditations, certifications, licenses and franchises necessary or desirable in the normal conduct of its business, except to the extent that failure to do so could not reasonably be expected to have a Material Adverse Effect; and (c)preserve or renew all of its registered patents, trademarks, trade names and service marks, the non-preservation of which could reasonably be expected to have a Material Adverse Effect. 6.06Maintenance of Properties.Except where a failure to do so could not reasonably be expected to have a Material Adverse Effect, (a)maintain, preserve and protect all of its material properties and equipment necessary in the operation of its business in good working order and condition, ordinary wear and tear excepted, (b)make all necessary repairs thereto and renewals and replacements thereof, and (c)use the standard of care typical in the industry in the operation and maintenance of its facilities. 6.07Maintenance of Insurance.Maintain with financially sound and reputable insurance companies reasonably acceptable to Lender, insurance with respect to its properties and business in such amounts, with such deductibles and covering such risks as are (a)customarily carried by companies engaged in similar businesses and owning similar properties in localities where the Borrower or the applicable Subsidiary operates, and (b)necessary to ensure that Uninsured Liabilities of the Borrower or any Subsidiary are not reasonably likely to result in a Material Adverse Effect. 6.08Compliance with Laws.Comply in all material respects with the requirements of all Laws and all orders, writs, injunctions and decrees applicable to it or to its business or property, except in such instances in which (a)such requirement of Law or order, writ, injunction or decree is being contested in good faith by appropriate proceedings diligently conducted, or (b)a failure to comply could not reasonably be expected to have a Material Adverse Effect. 6.09Books and Records.(a)Maintain proper books of record and account in which full, true and correct entries in conformity with GAAP consistently applied shall be made of all financial transactions and matters involving the assets and business of the Borrower or such Subsidiary, as the case may be, and (b)maintain such books of record and account in material conformity with all applicable requirements of any Governmental Authority having regulatory jurisdiction over the Borrower or such Subsidiary, as the case may be. 38 6.10Inspection Rights.Permit representatives and independent contractors of the Lender to visit and inspect any of its properties, to examine its corporate, financial and operating records and make copies thereof or abstracts therefrom, and to discuss its affairs, finances and accounts with its directors, officers, and independent public accountants, all at such reasonable times during normal business hours and as often as may be reasonably desired, upon reasonable advance notice to the Borrower; provided, however, that when an Event of Default exists the Lender (or any of its representatives or independent contractors) may do any of the foregoing at the expense of the Borrower at any time during normal business hours and without advance notice. 6.11Use of Proceeds.Use the proceeds of the Credit Extensions for general corporate purposes not in contravention of any Law or of any Loan Document. 6.12Additional Guarantors.Notify the Lender at the time that any Person becomes a Required Guarantor, and promptly thereafter (and in any event within 15 days, in the case of Post-Acquisition NHR, and 30 days, in the case of any other Required Guarantor), cause such Person to (a)become a Guarantor by executing and delivering to the Lender a counterpart of the Guaranty or such other documents as the Lender shall deem appropriate for such purpose, (b)become a grantor under the Pledge and Security Agreement by executing and delivering to the Lender a counterpart of the Pledge and Security Agreement or such other documents as the Lender shall deem appropriate for such purpose, and execute, deliver or furnish to the Lender the instruments and certificates contemplated thereby, together with evidence satisfactory to the Lender and its legal counsel confirming that the security interests of the Lender in the Collateral of such Person pursuant to the Pledge and Security Agreement are first priority security interests, subject only to Permitted Liens, and (c) deliver to the Lender documents of the types referred to in clauses(iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which shall cover, among other things, the legality, validity, binding effect and enforceability of the documentation referred to in clauses(a) and (b)), all in form, content and scope reasonably satisfactory to the Lender. 6.13Termination of Commitment and Prepayment.Terminate the Commitment pursuant to Section 2.05 and simultaneously repay in full all outstanding Loans and other Obligations in the event that the NHR Acquisition has not been fully consummated and Post-Acquisition NHR has not complied with the requirements of Section6.12 on or before December28, 2007. ARTICLE 7. NEGATIVE COVENANTS So long as the Commitment shall be in effect, any Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary to, directly or indirectly: 7.01Liens.Create, incur, assume or suffer to exist any Lien upon any of its property, assets or revenues, whether now owned or hereafter acquired, other than the following: 39 (a)Liens pursuant to any Loan Document, and other Liens securing Indebtedness owed to the Lender or an Affiliate of the Lender; (b)Liens existing on the date hereof and listed on Schedule7.01 and any renewals or extensions thereof, provided that the property covered thereby is not increased and any renewal or extension of the obligations secured or benefited thereby is permitted by Section7.03(b); (c)Liens for taxes not yet due or that are being contested in good faith and by appropriate proceedings diligently conducted, if adequate reserves with respect thereto are maintained on the books of the applicable Person in accordance with GAAP; (d)carriers', warehousemen's, mechanics', materialmen's, repairmen's or other like Liens arising in the ordinary course of business that are not overdue for a period of more than 30 days or that are being contested in good faith and by appropriate proceedings diligently conducted, if adequate reserves with respect thereto are maintained on the books of the applicable Person; (e)pledges or deposits in the ordinary course of business in connection with workers' compensation, unemployment insurance and other social security legislation, other than any Lien imposed by ERISA; (f)deposits to secure the performance of bids, trade contracts and leases (other than Indebtedness), statutory obligations, surety bonds (other than bonds related to judgments or litigation), performance bonds and other obligations of a like nature incurred in the ordinary course of business; (g)easements, rights-of-way, restrictions and other similar encumbrances affecting real property that, in the aggregate, are not substantial in amount, and that do not in any case materially detract from the value of the property subject thereto or materially interfere with the ordinary conduct of the business of the applicable Person; (h)Liens securing judgments for the payment of money not constituting an Event of Default under Section8.01(h) or securing appeal or other surety bonds related to such judgments; (i)Liens securing Indebtedness permitted under Section7.03(e); provided that (i)such Liens do not at any time encumber any property other than the property financed by such Indebtedness and (ii)the Indebtedness secured thereby does not exceed the cost or fair market value, whichever is lower, of the property being acquired on the date of acquisition; (j)Liens securing Indebtedness permitted under Section7.03(g); provided that (i)such Liens existed at the time such Person became a Subsidiary or at the time such assets were acquired and, in each case, were not created in anticipation or contemplation thereof, and (ii)such Liens do not extend to property not subject to such Liens at the time of acquisition (other than improvements thereon or thereto); 40 (k)Liens not otherwise permitted under this Section7.01 securing Indebtedness in an aggregate amount not exceeding $30,000,000 outstanding at any one time. 7.02Investments.Make any Investments, except: (a)Investments held by the Borrower or such Subsidiary in the form of cash equivalents; (b)Investments in existence on the date hereof and identified on Schedule7.02, and any refinancing, refunding, renewal or extension of any such Investment that does not increase the amount thereof; (c)Investments of (i)any Loan Party in any other Loan Party,(ii)any Subsidiary that is not a Loan Party in any other Subsidiary that is not a Loan Party, and (iii)any Subsidiary that is not a Loan Party in any Loan Party, provided that any such Investment pursuant to this clause(iii) that constitutes Indebtedness shall be subordinated to the Obligations on terms and conditions satisfactory to the Lender, in its discretion; (d)advances to officers, directors and employees of the Borrower and its Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time outstanding, for travel, entertainment, relocation and analogous ordinary business purposes; (e)Investments consisting of extensions of credit in the nature of accounts receivable or notes receivable arising from the grant of trade credit in the ordinary course of business, and Investments received in satisfaction or partial satisfaction thereof from financially troubled account debtors to the extent reasonably necessary in order to prevent or limit loss; (f)Guarantees permitted by Section 7.03; (g)consummation of the NHR Acquisition in accordance with the terms and conditions of the NHR Acquisition Agreement as in effect on the date of this Agreement; (h)the Royal Health Acquisition; provided that the total consideration paid therefor (inclusive of any Indebtedness described in Section7.03(g)) does not exceed $40,000,000; (i)Investments not exceeding $15,000,000 outstanding at any one time that constitute working capital advances to Persons described in Section501(c)(3) of the Code who own or operate a Facility managed by the Borrower or a Subsidiary of the Borrower; (j)Investments in Subsidiaries not otherwise permitted under this Section7.02 in an aggregate amount not exceeding $75,000,000 outstanding at any one time; and (k)Other Investments not otherwise permitted under this Section7.02 in an aggregate amount not exceeding $10,000,000 outstanding at any one time. 41 7.03Indebtedness.Create, incur, assume or suffer to exist any Indebtedness, except: (a)Indebtedness under the Loan Documents, and other Indebtedness owed to the Lender or an Affiliate of the Lender; (b)Indebtedness outstanding on the date hereof and listed on Schedule7.03 and any refinancings, refundings, renewals or extensions thereof; provided that (i)the amount of such Indebtedness is not increased at the time of such refinancing, refunding, renewal or extension except by an amount equal to a reasonable premium or other reasonable amount paid, and fees and expenses reasonably incurred, in connection with such refinancing and by an amount equal to any existing commitments unutilized thereunder, and (ii)Indebtedness subordinated to the Obligations may be refinanced only on subordination terms that are at least as favorable to the Lender as, and no more restrictive on the Borrower than, those for the subordinated Indebtedness being refinanced, and in an amount not less than the amount outstanding at the time of refinancing; (c)Guarantees of the Borrower or any Guarantor in respect of Indebtedness of the Borrower or any other Guarantor otherwise permitted hereunder; (d)obligations (contingent or otherwise) of the Borrower or any Guarantor existing or arising under any Swap Contract, provided that (i)such obligations are (or were) entered into by such Person in the ordinary course of business for the purpose of directly mitigating risks associated with liabilities, commitments, investments, assets or property held or reasonably anticipated by such Person, or changes in the value of securities issued by such Person, and not for purposes of speculation or taking a "market view;" and (ii)such Swap Contract does not contain any provision exonerating the non-defaulting party from its obligation to make payments on outstanding transactions to the defaulting party; (e)Indebtedness in respect of capital leases, Synthetic Lease Obligations and purchase money obligations for fixed or capital assets within the limitations set forth in Section7.01(i); provided, however, that the aggregate amount of all such Indebtedness at any one time outstanding shall not exceed $10,000,000; (f)unsecured Indebtedness of the Borrower owed to Premier Plus, in an aggregate principal amount not to exceed $30,000,000, evidenced by a Demand Promissory Note dated October30, 2007 in the aforesaid amount, made and executed by the Borrower and payable to the order of Premier Plus; provided, however, that not more than $20,000,000 in the aggregate of any amounts repaid in respect of said Indebtedness after the Closing Date may be readvanced; (g)(i)Indebtedness of a Person or Indebtedness encumbering assets of a Person that, in either case, becomes a Subsidiary, or Indebtedness encumbering assets that are acquired by the Borrower or any of its Subsidiaries, in each case as a result of the Royal Health Acquisition, in an aggregate amount not to exceed $20,000,000 at any one time outstanding, provided that (A)such Indebtedness existed at the time such Person 42 became a Subsidiary or at the time such assets were acquired and, in each case, was not created in anticipation or contemplation thereof and (B)such Indebtedness is not guaranteed in any respect by Borrower or any Subsidiary (other than by any such Person that so becomes a Subsidiary) and (ii) any refinancing, refunding, renewal or extension of any Indebtedness specified in the preceding clause(i), provided that (x)the principal amount of any such Indebtedness is not increased above the principal amount thereof outstanding immediately prior to such refinancing, refunding, renewal or extension, (y)the direct and contingent obligors with respect to such Indebtedness are not changed and (z)such Indebtedness is not secured by any assets other than the assets securing the Indebtedness being renewed, extended or refinanced; (h)Indebtedness constituting an Investment permitted by paragraph(h) of Section7.02; and (i)Indebtedness not otherwise permitted under this Section7.03 in an aggregate amount not exceeding $30,000,000 outstanding at any one time. 7.04Fundamental Changes.Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose of (whether in one transaction or in a series of transactions) all or substantially all of its assets (whether now owned or hereafter acquired) to or in favor of any Person, except that, so long as no Default exists or would result therefrom: (a)any Subsidiary may merge with (i)the Borrower, provided that the Borrower shall be the continuing or surviving Person, or (ii)any one or more other Subsidiaries, provided that when any Guarantor merges with another Subsidiary, a Guarantor shall be the continuing or surviving Person; (b)any Subsidiary may Dispose of all or substantially all of its assets (upon voluntary liquidation or otherwise) to the Borrower or to another Subsidiary; provided that if the transferor in such a transaction is a Guarantor, then the transferee must either be the Borrower or a Guarantor; (c)any Subsidiary that is not a Guarantor may (i)Dispose of all or substantially all of its assets in a transaction permitted by Section7.05 (other than one permitted only by Section7.05(e)), or (ii)liquidate or dissolve if the Borrower determines in good faith that such liquidation or dissolution is in the best interests of the Borrower and is not materially disadvantageous to the Lender 7.05Dispositions.Make any Disposition or enter into any agreement to make any Disposition, except: (a)Dispositions of obsolete or worn out property, whether now owned or hereafter acquired, in the ordinary course of business; (b)Dispositions of inventory in the ordinary course of business; (c)Dispositions of equipment or real property to the extent that (i)such property is exchanged for credit against the purchase price of similar replacement 43 property or (ii)the proceeds of such Disposition are reasonably promptly applied to the purchase price of such replacement property; (d)Dispositions of property by any Subsidiary to the Borrower or to a wholly-owned Subsidiary; provided that if the transferor of such property is a Guarantor, the transferee thereof must either be the Borrower or a Guarantor; (e)Dispositions permitted by Section 7.04; and (f)Dispositions by the Borrower and its Subsidiaries not otherwise permitted under this Section7.05; provided that (i)at the time of such Disposition, no Default shall exist or would result from such Disposition and (ii)the aggregate book value of all property Disposed of in reliance on this clause(f) in any fiscal year shall not exceed an amount equal to ten percent (10%) of the consolidated net worth of the Borrower and its Subsidiaries as of the end of the immediately preceding fiscal year; provided, however, that any Disposition pursuant to clauses(a) through (c) and (f) shall be for fair market value. 7.06Restricted Payments.Declare or make, directly or indirectly, any Restricted Payment, or incur any obligation (contingent or otherwise) to do so, except that any or all of the following shall be permitted: (a)each Subsidiary may make Restricted Payments to the Borrower and to Subsidiaries (and, in the case of a Restricted Payment by a non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of capital stock or other equity interests of such Subsidiary on a pro rata basis based on their relative ownership interests); (b)the Borrower may declare and make dividend payments or other distributions payable solely in the common stock or other common equity interests of such Person; (c)the Borrower and each Subsidiary may purchase, redeem or otherwise acquire shares of its common stock or other common equity interests or warrants or options to acquire any such shares with the proceeds received from the substantially concurrent issue of new shares of its common stock or other common equity interests; (d)Restricted Payments made in connection with the consummation of the NHR Acquisition as required by the NHR Acquisition Agreement as in effect on the date of this Agreement shall be permitted; and (e)the Borrower may declare or pay cash dividends to its stockholders and purchase, redeem or otherwise acquire shares of its capital stock or warrants, rights or options to acquire any such shares for cash solely out of 60% of the consolidated net income of the Borrower and its Subsidiaries arising after December31, 2006, taking into account all such transactions on a cumulative consolidated basis occurring subsequent to 44 that date; provided that in each case no Default exists or would exist immediately after giving effect to the proposed transaction. 7.07Change in Nature of Business.Engage in any material line of business substantially different from those lines of business conducted by the Borrower and its Subsidiaries on the date hereof or any business substantially related or incidental thereto. 7.08Transactions with Affiliates.Enter into any transaction of any kind with any Affiliate of the Borrower, whether or not in the ordinary course of business, other than on fair and reasonable terms substantially as favorable to the Borrower or such Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time in a comparable arm's length transaction with a Person other than an Affiliate; provided that the foregoing restriction shall not apply to transactions between or among the Borrower and any of its wholly-owned Subsidiaries or between and among any wholly-owned Subsidiaries. 7.09Burdensome Agreements.Enter into any Contractual Obligation (other than this Agreement or any other Loan Document) that (a)limits the ability (i)of any Subsidiary to make loans, advances or Restricted Payments to the Borrower or any Guarantor or otherwise to transfer property to the Borrower or any Guarantor, (ii)of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii)of the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on property of such Person; provided, however, that this clause(iii) shall not prohibit any negative pledge incurred or provided in favor of any holder of Indebtedness permitted under Section 7.03(e) solely to the extent any such negative pledge relates to the property financed by or the subject of such Indebtedness; or (b)requires the grant of a Lien to secure an obligation of such Person if a Lien is granted to secure another obligation of such Person. 7.10Use of Proceeds.Use the proceeds of any Credit Extension, whether directly or indirectly, and whether immediately, incidentally or ultimately, to purchase or carry margin stock (within the meaning of Regulation U of the FRB) or to extend credit to others for the purpose of purchasing or carrying margin stock or to refund indebtedness originally incurred for such purpose. 7.11Equity Interests of Premier Group and Premier Plus.Sell, transfer or convey, or create, incur, assume or suffer to exist any Lien upon, any of the Equity Interests of Premier Group or Premier Plus now or hereafter outstanding. ARTICLE 8. EVENTS OF DEFAULT AND REMEDIES 8.01Events of Default.Any of the following shall constitute an Event of Default: (a)Non-Payment.The Borrower or any other Loan Party fails to pay (i)when and as required to be paid herein, any amount of principal of any Loan or any L/C Obligation, or (ii)within threedays after the same becomes due, any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five days after the same becomes due, any other amount payable hereunder or under any other Loan Document; or 45 (b)Specific Covenants.The Borrower fails to perform or observe any term, covenant or agreement contained in any of Section6.01, 6.02, 6.03, 6.05, 6.10, 6.11, 6.12 or 6.13 or Article7; or (c)Other Defaults.An Event of Default, as described and defined in any Loan Document, occurs under such Loan Document, or any Loan Party fails to perform or observe any other covenant or agreement (not specified in subsection(a) or (b) above) contained in any Loan Document on its part to be performed or observed, and such failure continues for 30 days after the earlier to occur of (i)the date on which a Responsible Officer of a Loan Party first learns of such failure, or (ii)the effective date of notice of such failure given by Lender; or (d)Representations and Warranties.Any representation, warranty, certification or statement of fact made or deemed made by or on behalf of the Borrower or any other Loan Party herein, in any other Loan Document or in any document delivered in connection herewith or therewith shall be incorrect or misleading in any material respect when made or deemed made; or (e)Cross-Default.(i)The Borrower or any Subsidiary (A)fails to make any payment when due (whether by scheduled maturity, required prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap Contracts) having an aggregate principal amount (including undrawn committed or available amounts and including amounts owing to all creditors under any combined or syndicated credit arrangement) of more than the Threshold Amount, or (B)fails to observe or perform any other agreement or condition relating to any such Indebtedness or Guarantee or contained in any instrument or agreement evidencing, securing or relating thereto, or any other event occurs, the effect of which default or other event is to cause, or to permit the holder or holders of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder or holders or beneficiary or beneficiaries) to cause, with the giving of notice if required, such Indebtedness to be demanded or to become due or to be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an offer to repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its stated maturity, or such Guarantee to become payable or cash collateral in respect thereof to be demanded; or (ii)there occurs, under any Swap Contract between a Loan Party and the Lender or an Affiliate of the Lender that relates to the Obligations or a portion thereof, an Early Termination Date (as defined in such Swap Contract) resulting from (A)any event of default under such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B)any Termination Event (as so defined) under such Swap Contract as to which the Borrower or any Subsidiary is an Affected Party (as so defined) and, in either event, the Swap Termination Value owed by the Borrower or such Subsidiary as a result thereof is greater than the Threshold Amount; or (f)Insolvency Proceedings, Etc.Any Loan Party or any of its Subsidiaries institutes or consents to the institution of any proceeding under any Debtor Relief Law, or makes an assignment for the benefit of creditors; or applies for or consents to the 46 appointment of any receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar officer for it or for all or any material part of its property; or any receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar officer is appointed without the application or consent of such Person and the appointment continues undischarged or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law relating to any such Person or to all or any material part of its property is instituted without the consent of such Person and continues undismissed or unstayed for 60 calendar days, or an order for relief is entered in any such proceeding; or (g)Inability to Pay Debts; Attachment.(i)The Borrower or any Subsidiary becomes unable or admits in writing its inability or fails generally to pay its debts as they become due, or (ii)any writ or warrant of attachment or execution or similar process is issued or levied against all or any material part of the property of any such Person and is not released, vacated or fully bonded within 30 days after its issue or levy; or (h)Judgments.There is entered against the Borrower or any Subsidiary (i)a final judgment or order for the payment of money in an aggregate amount exceeding the Threshold Amount (to the extent not covered by independent third-party insurance as to which the insurer does not dispute coverage), or (ii)any one or more non-monetary final judgments that have, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect and, in either case, (A)enforcement proceedings are commenced by any creditor upon such judgment or order, or (B)there is a period of 15 consecutive days during which a stay of enforcement of such judgment, by reason of a pending appeal or otherwise, is not in effect; or (i)ERISA.(i)An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan that has resulted or could reasonably be expected to result in liability of the Borrower under TitleIV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii)the Borrower or any ERISA Affiliate fails to pay when due, after the expiration of any applicable grace period, any installment payment with respect to its withdrawal liability under Section4201 of ERISA under a Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or (j)Invalidity of Loan Documents.Any Loan Document, at any time after its execution and delivery and for any reason other than as expressly permitted hereunder or satisfaction in full of all the Obligations, ceases to be in full force and effect; or any Loan Party or any other Person contests in any manner the validity or enforceability of any Loan Document; or any Loan Party denies that it has any or further liability or obligation under any Loan Document, or purports to revoke, terminate or rescind any Loan Document; or (k)Change of Control.There occurs any Change of Control with respect to the Borrower. Notwithstanding the foregoing, no event described in the preceding subsections(f), (g) or (h) of this Section8.01 that occurs with respect to a Single-Asset Nursing Home Subsidiary shall 47 constitute an Event of Default if (i)not more than three Single-Asset Nursing Home Subsidiaries are affected by such events prior to the Maturity Date, and (ii)the occurrence of such events with respect to such Single-Asset Nursing Home Subsidiaries, either individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect. 8.02Remedies Upon Event of Default.If any Event of Default occurs and is continuing, the Lender may take any or all of the following actions: (a)declare the Commitment to be terminated, whereupon the Commitment shall be terminated; (b)declare the unpaid principal amount of all outstanding Loans, all interest accrued and unpaid thereon, and all other amounts owing or payable hereunder or under any other Loan Document to be immediately due and payable, without presentment, demand, protest or other notice of any kind, all of which are hereby expressly waived by the Borrower; (c)require that the Borrower Cash Collateralize the L/C Obligations (in an amount equal to the then Outstanding Amount thereof); and (d)exercise all rights and remedies available to it under the Loan Documents or applicable law; provided, however, that upon the occurrence of an actual or deemed entry of an order for relief with respect to the Borrower under the Bankruptcy Code of the United States, the Commitment shall automatically terminate, the unpaid principal amount of all outstanding Loans and all interest and other amounts as aforesaid shall automatically become due and payable, and the obligation of the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall automatically become effective, in each case without further act of the Lender. 8.03Application of Funds.After the exercise of remedies provided for in Section8.02 (or after the Loans have automatically become immediately due and payable and the L/C Obligations have automatically been required to be Cash Collateralized as set forth in the proviso to Section8.02), any amounts received on account of the Obligations shall be applied by the Lender in such order as it elects in its sole discretion. ARTICLE 9. MISCELLANEOUS 9.01Amendments; Etc.No amendment or waiver of any provision of this Agreement or any other Loan Document, and no consent to any departure by the Borrower or any other Loan Party therefrom, shall be effective unless in writing signed by the Lender and the Borrower or the applicable Loan Party, as the case may be, and each such waiver or consent shall be effective only in the specific instance and for the specific purpose for which given. 48 9.02Notices and Other Communications; Facsimile Copies. (a)General.Unless otherwise expressly provided herein, all notices and other communications provided for hereunder shall be in writing (including by facsimile transmission).All such written notices shall be mailed, faxed or delivered to the address, facsimile number or (subject to subsection(c) below) electronic mail address specified for notices to the applicable party on Schedule 9.02; or to such other address, facsimile number or electronic mail address as shall be designated by such party in a notice to the other party.All notices and other communications expressly permitted hereunder to be given by telephone shall be made to the telephone number specified for notices to the applicable party on Schedule 9.02, or to such other telephone number as shall be designated by such party in a notice to the other party.All such notices and other communications shall be deemed to be given or made upon the earlier to occur of (i)actual receipt by the relevant party hereto and (ii)(A)if delivered by hand or by courier, when signed for by or on behalf of the relevant party hereto; (B)if delivered by mail, four Business Days after deposit in the mails, postage prepaid; (C)if delivered by facsimile, when sent and receipt has been confirmed by telephone; and (D)if delivered by electronic mail (which form of delivery is subject to the provisions of subsection(c) below), when delivered; provided, however, that notices and other communications to the Lender pursuant to Article2 shall not be effective until actually received by the Lender.In no event shall a voicemail message be effective as a notice, communication or confirmation hereunder. (b)Effectiveness of Facsimile Documents and Signatures.Loan Documents may be transmitted or signed by facsimile.The effectiveness of any such documents and signatures shall, subject to applicable Law, have the same force and effect as manually-signed originals and shall be binding on all Loan Parties and the Lender.The Lender may also require that any such documents and signatures be confirmed by a manually signed original thereof; provided, however, that the failure to request or deliver the same shall not limit the effectiveness of any facsimile document or signature. (c)Limited Use of Electronic Mail.Electronic mail and Internet and intranet websites may be used only to distribute routine communications, such as financial statements and other information as provided in Section6.02, and to distribute Loan Documents for execution by the parties thereto, and may not be used for any other purpose. (d)Reliance by Lender.The Lender shall be entitled to rely and act upon any notices (including telephonic Loan Notices) purportedly given by or on behalf of the Borrower even if (i)such notices were not made in a manner specified herein, were incomplete or were not preceded or followed by any other form of notice specified herein, or (ii)the terms thereof, as understood by the recipient, varied from any confirmation thereof.The Borrower shall indemnify the Lender, its Affiliates, and their respective officers, directors, employees, agents and attorneys-in-fact from all losses, costs, expenses and liabilities resulting from the reliance by such Person on each notice purportedly given by or on behalf of the Borrower.All telephonic notices to and other communications with the Lender may be recorded by the Lender, and the Borrower hereby consents to such recording. 49 9.03No Waiver; Cumulative Remedies.No failure by the Lender to exercise, and no delay by the Lender in exercising, any right, remedy, power or privilege hereunder shall operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy, power or privilege hereunder preclude any other or further exercise thereof or the exercise of any other right, remedy, power or privilege.The rights, remedies, powers and privileges herein provided are cumulative and not exclusive of any rights, remedies, powers and privileges provided by law. 9.04Attorney Costs, Expenses and Taxes.The Borrower agrees (a)to pay or reimburse the Lender for all costs and expenses incurred in connection with the development, preparation, negotiation and execution of this Agreement and the other Loan Documents and any amendment, waiver, consent or other modification of the provisions hereof and thereof (whether or not the transactions contemplated hereby or thereby are consummated), and the consummation and administration of the transactions contemplated hereby and thereby, including all Attorney Costs, and (b)to pay or reimburse the Lender for all costs and expenses incurred in connection with the enforcement, attempted enforcement, or preservation of any rights or remedies under this Agreement or the other Loan Documents (including all such costs and expenses incurred during any "workout" or restructuring in respect of the Obligations and during any legal proceeding, including any proceeding under any Debtor Relief Law), including all Attorney Costs.The foregoing costs and expenses shall include all search, filing, recording, title insurance and appraisal charges and fees and taxes related thereto, and other out-of-pocket expenses incurred by the Lender and the cost of independent public accountants and other outside experts retained by the Lender.All amounts due under this Section9.04 shall be payable within ten Business Days after demand therefor.The agreements in this Section shall survive the termination of the Commitment and repayment, satisfaction or discharge of all other Obligations. 9.05Indemnification by the Borrower.Whether or not the transactions contemplated hereby are consummated, the Borrower shall indemnify and hold harmless the Lender, its Affiliates, and their respective directors, officers, employees, counsel, agents and attorneys-in-fact (collectively the "Indemnitees") from and against any and all liabilities, obligations, losses, damages, penalties, claims, demands, actions, judgments, suits, costs, expenses and disbursements (including Attorney Costs) of any kind or nature whatsoever that may at any time be imposed on, incurred by or asserted against any such Indemnitee in any way relating to or arising out of or in connection with (a)the execution, delivery, enforcement, performance or administration of any Loan Document or any other agreement, letter or instrument delivered in connection with the transactions contemplated thereby or the consummation of the transactions contemplated thereby, (b)the Commitment or any Loan or Letter of Credit or the use or proposed use of the proceeds therefrom (including any refusal by the Lender to honor a demand for payment under a Letter of Credit if the documents presented in connection with such demand do not strictly comply with the terms of such Letter of Credit), (c)any actual or alleged presence or release of Hazardous Materials on or from any property currently or formerly owned or operated by the Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability related in any way to the Borrower, any Subsidiary or any other Loan Party, or (d)any actual or prospective claim, litigation, investigation or proceeding relating to any of the foregoing, whether based on contract, tort or any other theory (including any investigation of, preparation for, or defense of any pending or threatened claim, investigation, litigation or proceeding) and regardless of whether any Indemnitee is a party thereto (all the foregoing, collectively, the "Indemnified Liabilities"), in all cases, whether or not 50 caused by or arising, in whole or in part, out of the negligence of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be available to the extent that such liabilities, obligations, losses, damages, penalties, claims, demands, actions, judgments, suits, costs, expenses or disbursements are determined by a court of competent jurisdiction by final and nonappealable judgment to have resulted from the gross negligence or willful misconduct of such Indemnitee.No Indemnitee shall have any liability for any indirect or consequential damages relating to this Agreement or any other Loan Document or arising out of its activities in connection herewith or therewith (whether before or after the Closing Date).All amounts due under this Section9.05 shall be payable within ten Business Days after demand therefor.The agreements in this Section shall survive the termination of the Commitment and the repayment, satisfaction or discharge of all the other Obligations. 9.06Payments Set Aside.To the extent that any payment by or on behalf of the Borrower is made to the Lender, or the Lender exercises its right of set-off, and such payment or the proceeds of such set-off or any part thereof is subsequently invalidated, declared to be fraudulent or preferential, set aside or required (including pursuant to any settlement entered into by the Lender in its discretion) to be repaid to a trustee, receiver or any other party, in connection with any proceeding under any Debtor Relief Law or otherwise, then, to the extent of such recovery, the obligation or part thereof originally intended to be satisfied shall be revived and continued in full force and effect as if such payment had not been made or such set-off had not occurred. 9.07Successors and Assigns. (a)The provisions of this Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns permitted hereby, except that the Borrower may not assign or otherwise transfer any of its rights or obligations hereunder without the prior written consent of the Lender and the Lender may not assign or otherwise transfer any of its rights or obligations hereunder except (i) to an Eligible Assignee in accordance with the provisions of subsection(b) of this Section, (ii)by way of participation in accordance with the provisions of subsection(c) of this Section, or (iii)by way of pledge or assignment of a security interest subject to the restrictions of subsection(e) of this Section (and any other attempted assignment or transfer by any party hereto shall be null and void).Nothing in this Agreement, expressed or implied, shall be construed to confer upon any Person (other than the parties hereto, their respective successors and assigns permitted hereby, Participants to the extent provided in subsection(c) of this Section and, to the extent expressly contemplated hereby, the Indemnitees) any legal or equitable right, remedy or claim under or by reason of this Agreement. (b)The Lender may at any time assign to one or more Eligible Assignees all or a portion of its rights and obligations under this Agreement (including all or a portion of the Commitment, the Loans and L/C Obligations at the time owing to it) pursuant to documentation acceptable to the Lender and the assignee, it being understood and agreed that with respect to any Letters of Credit outstanding at the time of any such assignment, the Lender may sell to the assignee a ratable participation in such Letters of Credit.From and after the effective date specified in such documentation, such Eligible Assignee shall 51 be a party to this Agreement and, to the extent of the interest assigned by the Lender, have the rights and obligations of the Lender under this Agreement, and the Lender shall, to the extent of the interest so assigned, be released from its obligations under this Agreement (and, in the case of an assignment of all of the Lender's rights and obligations under this Agreement, shall cease to be a party hereto but shall continue to be entitled to the benefits of Sections3.01, 3.04, 3.05, 9.04 and 9.05 with respect to facts and circumstances occurring prior to the effective date of such assignment, and shall continue to have all of the rights provided hereunder to the Lender in its capacity as issuer of any Letters of Credit outstanding at the time of such assignment).Upon request, the Borrower (at its expense) shall execute and deliver new or replacement Notes to the Lender and the assignee, and shall execute and deliver any other documents reasonably necessary or appropriate to give effect to such assignment and to provide for the administration of this Agreement after giving effect thereto. (c)The Lender may at any time, without the consent of, or notice to, the Borrower, sell participations to any Person (other than a natural person or the Borrower or any of the Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of the Lender's rights or obligations under this Agreement (including all or a portion of its Commitment or the outstanding Letters of Credit or the Loans or the reimbursement obligations in respect of Letters of Credit); provided that (i)the Lender's obligations under this Agreement shall remain unchanged, (ii)the Lender shall remain solely responsible to the Borrower for the performance of such obligations and (iii)the Borrower shall continue to deal solely and directly with the Lender in connection with the Lender's rights and obligations under this Agreement.Any agreement or instrument pursuant to which the Lender sells such a participation shall provide that the Lender shall retain the sole right to enforce this Agreement and to approve any amendment, modification or waiver of anyprovision of this Agreement; provided that such agreement or instrument may provide that the Lender will not, without the consent of the Participant, agree to any amendment, waiver or other modification that would (i)postpone any date upon which any payment of money is scheduled to be made to such Participant, or (ii)reduce the principal, interest, fees or other amounts payable to such Participant (provided, however, that the Lender may, without the consent of the Participant, (A)amend any financial covenant hereunder (or any defined term used therein) even if the effect of such amendment would be to reduce the rate of interest on any Loan or Letter of Credit reimbursement obligation or to reduce any fee payable hereunder and (B)waive the right to be paid interest at the Default Rate), or (iii) release any Guarantor from the Guaranty or the whole or any material part of the Collateral.Subject to subsection(d) of this Section, the Borrower agrees that each Participant shall be entitled to the benefits of Sections3.01, 3.04 and 3.05 to the same extent as if it were the Lender and had acquired its interest by assignment pursuant to subsection(b) of this Section.To the extent permitted by law, each Participant also shall be entitled to the benefits of Section9.09 as though it were the Lender. (d)A Participant shall not be entitled to receive any greater payment under Section3.01 or 3.04 than the Lender would have been entitled to receive with respect to the participation sold to such Participant, unless the sale of the participation to such Participant is made with the Borrower's prior written consent.A Participant that is not a 52 "United States person" within the meaning of Section7701(a)(30) of the Code shall not be entitled to the benefits of Section3.01 unless the Borrower is notified of the participation sold to such Participant and such Participant agrees, for the benefit of the Borrower, to provide to the Lender such tax forms prescribed by the IRS as are necessary or desirable to establish an exemption from, or reduction of, U.S. withholding tax. (e)The Lender may at any time pledge or assign a security interest in all or any portion of its rights under this Agreement (including under the Note, if any) to secure obligations of the Lender, including any pledge or assignment to secure obligations to a Federal Reserve Bank; provided that no such pledge or assignment shall release the Lender from any of its obligations hereunder or substitute any such pledgee or assignee for the Lender as a party hereto. (f)As used herein, the following terms have the following meanings: "Eligible Assignee" means(a)an Affiliate of the Lender; (b)an Approved Fund; and (c)any other Person (other than a natural person) approved by the Borrower (such approval not to be unreasonably withheld or delayed); provided that no such approval shall be required if an Event of Default has occurred and is continuing. "Fund" means any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business. "Approved Fund" means any Fund that is administered or managed by (a)the Lender or (b)an Affiliate of the Lender. 9.08Confidentiality.The Lender agrees to maintain the confidentiality of the Information (as defined below), except that Information may be disclosed (a)to its and its Affiliates' directors, officers, employees and agents, including accountants, legal counsel and other advisors (it being understood that the Persons to whom such disclosure is made will be informed of the confidential nature of such Information and instructed to keep such Information confidential), (b)to the extent requested by any regulatory authority, (c)to the extent required by applicable laws or regulations or by any subpoena or similar legal process, (d)to any other party hereto, (e)in connection with the exercise of any remedies hereunder or under any other Loan Document or any action or proceeding relating to this Agreement or any other Loan Document or the enforcement of rights hereunder or thereunder, (f)subject to an agreement containing provisions substantially the same as those of this Section, to (i)any assignee of or Participant in, or any prospective assignee of or Participant in, any of its rights or obligations under this Agreement or (ii)any actual or prospective counterparty (or its advisors) to any swap or derivative transaction relating to the Borrower and its obligations, (g)with the consent of the Borrower or (h)to the extent such Information (x)becomes publicly available other than as a result of a breach of this Section or (y)becomes available to the Lender on a nonconfidential basis from a source other than the Borrower.For purposes of this Section, "Information" means all information received from any Loan Party relating to any Loan Party or any of their respective businesses, other than any such information that is available to the Lender on a nonconfidential basis prior to disclosure by any Loan Party, provided that, in the case of 53 information received from a Loan Party after the date hereof, such information is clearly identified at the time of delivery as confidential.Any Person required to maintain the confidentiality of Information as provided in this Section shall be considered to have complied with its obligation to do so if such Person has exercised the same degree of care to maintain the confidentiality of such Information as such Person would accord to its own confidential information. 9.09Set-off.In addition to any rights and remedies of the Lender provided by law, upon the occurrence and during the continuance of any Event of Default, the Lender is authorized at any time and from time to time, without prior notice to the Borrower or any other Loan Party, any such notice being waived by the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest extent permitted by law, to set off and apply any and all deposits (general or special, time or demand, provisional or final) at any time held by, and other indebtedness at any time owing by, the Lender to or for the credit or the account of the respective Loan Parties against any and all Obligations owing to the Lender hereunder or under any other Loan Document, now or hereafter existing, irrespective of whether or not the Lender shall have made demand under this Agreement or any other Loan Document and although such Obligations may be contingent or unmatured or denominated in a currency different from that of the applicable deposit or indebtedness.The Lender agrees promptly to notify the Borrower after any such set-off and application; provided, however, that the failure to give such notice shall not affect the validity of such set-off and application. 9.10Interest Rate and Loan Charge Limitations.Notwithstanding anything to the contrary contained in any Loan Document, the interest and loan charges paid or agreed to be paid under the Loan Documents shall not exceed the maximum amounts of non-usurious interest or permissible loan charges, as applicable, permitted by applicable Law.If the Lender shall receive interest or loan charges in an amount that exceeds the maximum amount permitted by applicable Law, the excess shall be applied to the principal of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.In determining whether the amount of any interest or loan charges contracted for, charged or received by the Lender exceeds the maximum amount permitted by applicable Law, the Lender may, to the extent permitted by applicable Law, (a)characterize any payment that is not principal as an expense, fee or premium rather than interest, (b)exclude voluntary prepayments and the effects thereof, and (c)amortize, prorate, allocate and spread in equal or unequal parts the total amount of interest or loan charges, as the case may be, throughout the contemplated term of the Obligations hereunder. 9.11Counterparts.This Agreement may be executed in one or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. 9.12Integration.This Agreement, together with the other Loan Documents, comprises the complete and integrated agreement of the parties on the subject matter hereof and thereof and supersedes all prior agreements, written or oral, on such subject matter.In the event of any conflict between the provisions of this Agreement and those of any other Loan Document, the provisions of this Agreement shall control; provided that the inclusion of supplemental rights or remedies in favor of the Lender in any other Loan Document shall not be deemed a conflict with this Agreement.Each Loan Document was drafted with the joint participation of the 54 respective parties thereto and shall be construed neither against nor in favor of any party, but rather in accordance with the fair meaning thereof. 9.13Survival of Representations and Warranties.All representations and warranties made hereunder and in any other Loan Document or other document delivered pursuant hereto or thereto or in connection herewith or therewith shall survive the execution and delivery hereof and thereof.Such representations and warranties have been or will be relied upon by the Lender, regardless of any investigation made by the Lender or on its behalf and notwithstanding that the Lender may have had notice or knowledge of any Default at the time of any Credit Extension, and shall continue in full force and effect as long as any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding. 9.14Severability.If any provision of this Agreement or the other Loan Documents is held to be illegal, invalid or unenforceable, (a)the legality, validity and enforceability of the remaining provisions of this Agreement and the other Loan Documents shall not be affected or impaired thereby and (b)the parties shall endeavor in good faith negotiations to replace the illegal, invalid or unenforceable provisions with valid provisions the economic effect of which comes as close as possible to that of the illegal, invalid or unenforceable provisions.The invalidity of a provision in a particular jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction. 9.15Governing Law. (a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TENNESSEE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. (b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TENNESSEE SITTING IN DAVIDSON COUNTY OR OF THE UNITED STATES FOR THE MIDDLE DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER AND THE LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.EACH OF THE BORROWER AND THE LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.EACH OF THE BORROWER AND THE LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE. 55 9.16Waiver of Right to Trial by Jury.EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. 9.17USA Patriot Act Notice.The Lender hereby notifies the Borrower that pursuant to the requirements of the USA Patriot Act (TitleIII of Pub. L. 107-56 (signed into law October26, 2001)) (the "Patriot Act"), it is required to obtain, verify and record information that identifies the Borrower, which information includes the name and address of the Borrower and other information that will allow the Lender to identify the Borrower in accordance with the Patriot Act. 9.18Time of the Essence.Time is of the essence of the Loan Documents. 9.19Entire Agreement.This Agreement and the other Loan Documents represent the final agreement between the parties and may not be contradicted by evidence of prior, contemporaneous or subsequent oral agreements of the parties.There are no unwritten oral agreements between the parties. [This space left blank intentionally; signatures begin next page] 56 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the date first above written. NATIONAL HEALTHCARE CORPORATION By:/s/ Robert G. Adams Name:Robert G. Adams Title:CEO & President BANK OF AMERICA, N.A. By:/s/ Suzanne B. Smith Name:Suzanne B. Smith Title:Senior Vice President S-1
